Exhibit 10.1

EXECUTION VERSION

CONFIDENTIAL

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

CLINICAL TRIAL COLLABORATION AGREEMENT

This CLINICAL TRIAL COLLABORATION AGREEMENT (the “Agreement”) is made and
entered into effective as of September 21,  2018 (the “Effective Date”) by and
between BioXcel Therapeutics, a Delaware corporation, headquartered at 780 East
Main Street, Branford, CT  06405 (“BioXcel”), and Nektar Therapeutics, a
Delaware corporation, headquartered at 455 Mission Bay Boulevard South, San
Francisco, CA 94158 (“Nektar”).  BioXcel and Nektar may be referred to herein
individually as a “Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, BioXcel and Nektar desire to collaborate on one or more clinical trials
of a combination therapy using Nektar’s IL2-based CD122-biased agonist, known as
“NKTR-214”, BioXcel’s small molecule inhibitor of dipeptidyl peptidase 8-9
(DPP8-9) and fibroblast activation protein (FAP), known as “BXCL701”, and a CPI
Compound to be mutually agreed by the Parties;

WHEREAS, Nektar and BMS have previously entered into that certain Strategic
Collaboration Agreement with an effective date of April 3, 2018 (the “SCA”), for
the collaboration on clinical development and commercialization of, inter alia,
a combination therapy of NKTR-214 and BMS’s human monoclonal antibody that binds
PD-1 known as “Nivolumab”; and

WHEREAS, Nektar has obtained any necessary consent from BMS to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

1.1       “Affiliate” shall mean, with respect to a particular Entity, any other
Entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such particular
Entity, but only for so long as such Entity meets the definition of Affiliate
hereunder.  As used in this section, the term “controls” (with correlative
meanings for the terms “controlled by” or “under common control with”) means
(a) that an Entity owns, directly or indirectly, more than fifty percent (50%)
of the voting stock of another Entity, or (b) that such Entity otherwise has the
actual ability to control and direct the management of the other Entity, whether
by contract or otherwise.

 





--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.2       “Aggregate Safety Information” shall mean, with respect to a Party’s
Single Agent Compound, the (a) safety and toxicity information for such Single
Agent Compound that is Combined Therapy Study Data, plus (b) safety and toxicity
information from all other clinical trials of such Single Agent Compound,
whether alone or in combination with another pharmaceutical agent, in each case
including information related to serious adverse events, adverse drug reactions,
adverse events, discontinuations due to adverse events and Grade 3 and Grade 4
laboratory abnormalities.  Aggregate Safety Information shall be provided by a
Party to the other in the same format as is contained in the investigators’
brochures prepared by such Party for its Compound in each country where a
Combined Therapy Trial will be conducted.

1.3       “Agreement” shall have the meaning set forth in the preamble to this
Agreement, as it may be amended by the Parties from time to time.

1.4       “Applicable Law” shall mean all applicable laws, rules and regulations
(whether federal, state or local) that may be in effect from time to time and
applicable to conduct under this Agreement, including current Good Clinical
Practices (GCP), Good Laboratory Practices (GLP) and Good Manufacturing
Practices (GMP).

1.5       “Arbitration Matter” shall mean any disputed matter that relates to or
arises out of the validity, interpretation or construction of, or the compliance
with or breach of, this Agreement; provided that such disputed matter has been
considered, but not resolved, by the Executive Officers as set forth in
Section 13.3(a).  For clarity, no JDC Dispute that is subject to Sections 2.8(a)
or 2.8(b), no Publication Dispute nor any other matter requiring mutual
agreement of both Parties shall be an Arbitration Matter.

1.6       “Bioanalysis Plan” shall mean the bioanalysis plan for any Samples as
may be contemplated by a Combined Therapy Trial, Protocol or another subsequent
written agreement between the Parties, as described in Section 13.7.

1.7       “BioXcel” shall have the meaning set forth in the preamble to this
Agreement.

1.8       “BioXcel Compound”  shall mean BXCL701, as set forth on the attached
Exhibit E.

1.9       “BioXcel Indemnitees” shall have the meaning set forth in Section 11.1
of this Agreement.

1.10     “BioXcel Independent Patent Rights” shall mean any Patent Rights
Controlled by BioXcel (or its Affiliates) as of the Effective Date or during the
Term through efforts outside of this Agreement that Cover the use (whether alone
or in combination with other agents), manufacture, formulation, or composition
of matter of the BioXcel Compound, but which do not Cover any Collaboration
Invention.





2

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.11     “BioXcel Regulatory Documentation” shall mean any Regulatory
Documentation related to the BioXcel Compound that exists as of the Effective
Date or that is created during the Term through efforts outside this Agreement.

1.12     “BioXcel Study Data” shall have the meaning set forth in Section 8.2 of
this Agreement.

1.13     “BioXcel Study Invention” shall mean any invention or Technology that
would be a Collaboration Invention (except for the exclusion set forth therein)
and that relates to (a) the composition of matter of the BioXcel Compound (and
not the Nektar Compound or the CPI Compound), (b) method of manufacture or
formulation of the BioXcel Compound (and not the Nektar Compound or the CPI
Compound) as a single agent, or (c) a method of use of the BioXcel Compound (and
not the Nektar Compound) as a monotherapy or in combination with the CPI
Compound (and not the Nektar Compound) or other agents, antibodies or compounds
(other than a Collaboration Invention comprising, whether generically or
specifically, the use of the CPI Compound (and/or any other antibodies that are
designed to selectively bind to PD-1 or PD-L1), the Nektar Compound (and/or any
other IL2-based CD122 agonist), and a BioXcel Compound (and/or any other
inhibitor of dipeptidyl peptidase 8-9 (DPP8-9) and fibroblast activation protein
(FAP))).

1.14     “BioXcel Study Patent Rights” shall mean any Patent Rights that are
Controlled by BioXcel and Cover any BioXcel Study Invention (and not a Nektar
Study Invention or a Combined Therapy Trial Invention) or BioXcel Study Data,
excluding BioXcel Independent Patent Rights and BioXcel Technology.  For
avoidance of doubt, any Patent Rights that Cover both (x) a BioXcel Study
Invention and (y) any other type of Collaboration Invention are included within
the Combined Therapy Patent Rights.

1.15     “BioXcel Technology” shall mean all Technology Controlled by BioXcel
(or its Affiliates) as of the Effective Date or during the Term through efforts
outside of this Agreement related to the BioXcel Compound or the Combined
Therapy and necessary for the conduct of the Combined Therapy Trials.  For
clarity, BioXcel Technology does not include (a) Collaboration Inventions,
(b) Study Data, or (c) Combined Therapy Trial Regulatory Documentation.

1.16     “BMS” shall mean Bristol-Meyers Squibb Company, a Delaware corporation,
headquartered at 345 Park Avenue, New York, New York 10154.

1.17     “Business Day” shall mean a day other than Saturday, Sunday or any day
on which commercial banks located in New York, NY are authorized or obligated by
Applicable Law to close.

1.18     “Clinical Hold” shall mean (i) an order issued by the FDA to a Party
pursuant to 21 CFR §312.42 to delay a proposed clinical investigation or to
suspend an ongoing clinical investigation of the Combined Therapy or such
Party’s Single Agent Compound in the United





3

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

States or (ii) an equivalent order to that set forth in (i) issued by a
Regulatory Authority other than the FDA in any other country or group of
countries.

1.19     “Collaboration Invention” shall mean any invention or Technology,
whether or not patentable, that is made, conceived, or first actually reduced to
practice by or on behalf of a Party, or by or on behalf of the Parties together
(including by a Third Party in the performance of the Combined Therapy Trial),
in the performance of the Combined Therapy Trials, Statistical Analysis Plan or
Bioanalysis Plan to be conducted under this Agreement, but excluding any Study
Data, or any BioXcel Study Invention or Nektar Study Invention.

1.20     “Combined Therapy” shall mean a therapy using the BioXcel Compound, the
Nektar Compound and the CPI Compound in combination use as individual
formulations, for use in the Field, with or without another agent.

1.21     “Combined Therapy IND” shall have the meaning set forth in
Section 2.1(b).

1.22     “Combined Therapy Trial Invention(s)” shall mean all Collaboration
Inventions that are not BioXcel Study Inventions or Nektar Study
Inventions.  For clarity, Combined Therapy Trial Inventions include any
Collaboration Invention comprising, whether generically or specifically, the use
of both the Nektar Compound (and/or any other inhibitors of dipeptidyl peptidase
8-9 (DPP8-9) and fibroblast activation protein (FAP)) and a BioXcel Compound
(and/or any other IL2-based CD122 agonist), and optionally, the CPI Compound
(and/or any other checkpoint inhibitor).

1.23     “Combined Therapy Patent Right(s)” shall mean any Patent Rights that
are Controlled by either Party that Cover any Combined Therapy Trial Invention
or Combined Therapy Study Data, excluding Nektar Independent Patent Rights or
BioXcel Independent Patent Rights.

1.24     “Combined Therapy Study Data” shall have the meaning set forth in
Section 8.2 of this Agreement.

1.25     “Combined Therapy Trial” or “Combined Therapy Trials” shall have the
meaning set forth in Section 2.1(a) of this Agreement.

1.26     “Combined Therapy Trial Regulatory Documentation” shall mean any
Regulatory Documentation to be submitted for the conduct of the Combined Therapy
Trial, but excluding (a) any BioXcel Regulatory Documentation and (b) any Nektar
Regulatory Documentation.

1.27     “Commercially Reasonable Efforts” means:  (a) the carrying out of a
Party’s obligations or tasks, other than as set forth in clause (b), with a
level of efforts and resources consistent with the commercially reasonable
practices normally devoted by a similarly situated company, subject to and in
accordance with the terms and conditions of this Agreement; and (b) where
applied to a Party’s efforts to conduct any Combined Therapy Trial under the
applicable





4

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Protocol, the level of effort and resources normally devoted by such Party to
conduct a clinical trial for a biopharmaceutical product or compound that is
owned by it or to which it has rights, which is of similar market potential,
profit potential or strategic value and at a similar stage in its development or
product life based on conditions then prevailing.

1.28     “Confidential Information” shall have the meaning set forth in
Section 9.1 of this Agreement.

1.29     “Control” or “Controlled” shall mean, with respect to particular
information or intellectual property, that the applicable Party owns or has a
license to such information or intellectual property and has the ability to
grant a right, license or sublicense to the other Party as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.

1.30     “Cover” means, with respect to a Patent, that, but for rights granted
to a Person under such Patent, the practice by such Person of an invention
described in such Patent would infringe a claim included in such Patent, or in
the case of a Patent that is a patent application, would infringe a claim in
such patent application if it were to issue as a patent. “Covered” or “Covering”
shall have correlative meanings.

1.31     “CPI Compound” means a form of cancer treatment which blocks inhibitory
checkpoints in the immune system thereby restoring immune system function.

1.32     “CRO” means any Third Party contract research organization used to
conduct a Combined Therapy Trial, including laboratories and Third Parties used
to maintain the Global Safety Database from a Combined Therapy Trial, but, for
clarity, excluding clinical trial sites and any Third Parties who are
individuals.

1.33     “Database Lock” means, with respect to each Combined Therapy Trial,
such actions as are taken with approval of the JDC to prevent any modification
to the database of Study Data generated in the course of such Combined Therapy
Trial.

1.34     “Disclosing Party” shall have the meaning set forth in Section 9.1 of
this Agreement.

1.35     “Effective Date” shall have the meaning set forth in the preamble to
this Agreement.

1.36     “Entity” means a partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization.





5

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.37     “Executive Officers” shall mean the Chief Medical Officer of BioXcel
and the Senior Vice President, Global Development & Medical Affairs of Nektar
(or their respective designees).

1.38     “FDA” shall mean the United States Food and Drug Administration, or any
successor agency having the same or similar authority.

1.39     “Field” shall mean treatment of patients with pancreatic cancer.

1.40     “Global Safety Database” shall mean the database containing serious
adverse events, serious adverse drug reactions and pregnancy reports for the
Combined Therapy, and shall be the authoritative data source for regulatory
reporting and responding to regulatory queries.

1.41     “Good Clinical Practices” or “GCP” shall mean the standards, practices
and procedures set forth in the International Conference on Harmonization
guidelines entitled in “Good Clinical Practice: Consolidated Guideline,”
including related regulatory requirements imposed by the FDA and (as applicable)
any equivalent or similar standards in jurisdictions outside the United States,
to the extent that such standards are applicable in the jurisdiction in which
the relevant Combined Therapy Trial is conducted or required to be followed in
the jurisdiction in which Regulatory Authority approval of a product will be
sought.

1.42     “Good Laboratory Practices” or “GLP” shall mean the regulations set
forth in 21 C.F.R. Part 58 and the requirements expressed or implied thereunder
imposed by the FDA and (as applicable) any equivalent or similar standards in
jurisdictions outside the United States.

1.43     “Good Manufacturing Practices” or “GMP” means the regulations set forth
in 21 C.F.R. Parts 210–211, and the requirements thereunder imposed by the FDA,
and, as applicable, any similar or equivalent regulations and requirements in
jurisdictions outside the United States.

1.44     “IND” shall mean (a) an Investigational New Drug Application as defined
in the Federal Food, Drug and Cosmetic Act, as amended, and regulations
promulgated thereunder, or any successor application or procedure required to
initiate clinical testing of a drug in humans in the United States; (b) a
counterpart of such an Investigational New Drug Application that is required in
any other country before beginning clinical testing of a drug in humans in such
country, including, for clarity, a “Clinical Trial Application” in the European
Union; and (c) all supplements and amendments to any of the foregoing.

1.45     “Initiation” shall mean dosing of the first patient in any Combined
Therapy Trial.

1.46     “Manufacture” or “Manufacturing” shall mean manufacturing, processing,
formulating, packaging, labeling, holding (including storage), and quality
control testing of a Single Agent Compound or the Combined Therapy, in each case
so as to be suitable for use in the Combined Therapy Trials under Applicable
Law.





6

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.47     “Material Safety Issue” means a Party’s good faith belief that there is
an unacceptable risk for harm in humans based upon:  (i) pre-clinical safety
data, including data from animal toxicology studies; or (ii) the observation of
serious adverse effects in humans after the CPI Compound, BioXcel Compound or
the Nektar Compound, either as a single agent or in combination with another
pharmaceutical agent (including as the Combined Therapy), has been administered
to or taken by humans, such as during the Combined Therapy Trial.

1.48     “Nektar” shall have the meaning set forth in the preamble to this
Agreement.

1.49     “Nektar Compound” shall mean NKTR-214, as set forth on the attached
Exhibit D.

1.50     “Nektar Indemnitees” shall have the meaning set forth in Section 11.2
of this Agreement.

1.51     “Nektar Independent Patent Rights” shall mean any Patent Rights
Controlled by Nektar (or its Affiliates) as of the Effective Date or during the
Term through efforts outside of this Agreement or the SCA that Cover the use
(whether alone or in combination with other agents), manufacture, formulation or
composition of matter of the Nektar Compound, but which do not Cover any
Collaboration Invention.

1.52     “Nektar Regulatory Documentation” shall mean any Regulatory
Documentation related to the Nektar Compound that exists as of the Effective
Date or that is created during the Term through efforts outside this Agreement.

1.53     “Nektar Study Data” shall have the meaning set forth in Section 8.2 of
this Agreement.

1.54     “Nektar Study Invention” shall mean any invention or Technology that
would be a Collaboration Invention (except for the exclusion set forth therein)
and that relates to (a) the composition of matter of the Nektar Compound (and
not the BioXcel Compound or CPI Compound), (b) method of manufacture or
formulation of the Nektar Compound (and not the BioXcel Compound or the CPI
Compound) as a single agent, and/or (c) a method of use of the Nektar Compound
(and not the BioXcel Compound) as a monotherapy or in combination with the CPI
Compound (and not the BioXcel Compound) or other agents, antibodies or compounds
(other than a Collaboration Invention comprising, whether generically or
specifically, the use of the CPI Compound (and/or any other antibodies that are
designed to selectively bind to PD-1 or PD-L1), the Nektar Compound (and/or any
other IL2-based CD122 agonist), and a BioXcel Compound (and/or any other
inhibitor of dipeptidyl peptidase 8-9 (DPP8-9) and fibroblast activation protein
(FAP))).

1.55     “Nektar Study Patent Rights” shall mean any Patent Rights that are
Controlled by Nektar and Cover any Nektar Study Invention (and not a BioXcel
Study Invention or Combined Therapy Trial Invention) or Nektar Study Data,
excluding Nektar Independent Patent Rights and Nektar Technology.  For avoidance
of doubt, any such Patent Rights that Cover both (x) a Nektar





7

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Study Invention and (y) any other type of Collaboration Invention are included
within the Combined Therapy Patent Rights.

1.56     “Nektar Technology” shall mean all Technology Controlled by Nektar (or
its Affiliates) as of the Effective Date or during the Term through efforts
outside of this Agreement related to the Nektar Compound or the Combined Therapy
and necessary for the conduct of the Combined Therapy Trials.  For clarity,
Nektar Technology does not include (a) Collaboration Inventions, (b) Study Data,
or (c) Combined Therapy Trial Regulatory Documentation.

1.57     “Party” or “Parties” shall have the meaning set forth in the preamble
to this Agreement.

1.58     “Patent Rights” shall mean any and all (a) United States or foreign
patents; (b) United States or foreign patent applications, including all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all patents granted thereon; (c) United States or
foreign patents-of-addition, reissues, reexaminations (including ex parte
reexaminations, inter partes reviews, inter partes reexaminations, post grant
reviews and supplemental examinations) and extensions or restorations by
existing or future extension or restoration mechanisms, including supplementary
protection certificates, patent term extensions, or the equivalents thereof; and
(d) any other form of government-issued right substantially similar to any of
the foregoing, and “Patent” shall mean any of the foregoing issued or granted
rights.

1.59     “PD-1” shall mean programmed cell death protein 1.

1.60     “PD-L1” shall mean programmed death-ligand 1.

1.61     “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Entity or other similar entity or organization,
including a government or political subdivision, department or agency of a
government.

1.62     “Receiving Party” shall have the meaning set forth in Section 9.1 of
this Agreement.

1.63     “Regulatory Authority” shall mean the FDA or any other governmental
authority outside the United States (whether national, federal, provincial
and/or local) that is the counterpart to the FDA, including the European
Medicines Agency for the European Union.

1.64     “Regulatory Documentation” shall mean, with respect to a product
containing the Nektar Compound as monotherapy, the BioXcel Compound as
monotherapy or the Nektar Compound and BioXcel Compound in combination use as
individual formulations, all submissions to Regulatory Authorities in connection
with the development of such product, including all INDs and amendments thereto,
NDAs and amendments thereto, drug master files, correspondence with





8

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

regulatory agencies, periodic safety update reports, adverse event files,
complaint files, inspection reports and manufacturing records, in each case
together with all supporting documents (including documents with respect to
clinical data).

1.65     “Right of Cross-Reference” shall mean, with regard to a Party, an
authorization that permits an applicable Regulatory Authority in a country to
rely on to relevant information (by cross-reference, incorporation by reference
or otherwise) contained in Regulatory Documentation (and any data contained
therein) filed with such Regulatory Authority with respect to such Party’s
Single Agent Compound (including, in the case of Nektar, the BioXcel IND and the
Combined Therapy IND), only to the extent necessary for the conduct of a
Combined Therapy Trial in such country or as otherwise expressly permitted or
required under this Agreement to enable a Party to exercise its rights or
perform its obligations hereunder, and, except as to information contained in
the BioXcel IND relating to the Combined Therapy or the Combined Therapy IND,
without the disclosure of such information to such Party.

1.66     “Samples” shall mean biological specimens collected from Combined
Therapy Trial study subjects (including fresh and/or archived tumor samples,
serum, peripheral blood mononuclear cells, plasma, and whole blood for RNA and
DNA sample isolation).

1.67     “Single Agent Compound” or “Compound” shall mean, (a) with respect to
BioXcel, the BioXcel Compound, (b) with respect to Nektar, the Nektar Compound,
and (c) with respect to the supplier of the CPI Compound, the CPI Compound.

1.68     “Statistical Analysis Plan” shall mean the set of analyses of the Study
Data for each Combined Therapy Trial conducted hereunder prepared by BioXcel (in
consultation with Nektar) and approved by the JDC and shall include safety
analyses for the Combined Therapy in each Combined Therapy Trial.  The
Statistical Analysis Plan document for a Combined Therapy Trial will be agreed
to by the JDC before Database Lock and any material amendments thereto will
require JDC approval.

1.69     “Technology” shall mean information, inventions, discoveries, trade
secrets, knowledge, technology, methods, processes, practices, formulae,
instructions, skills, techniques, procedures, experiences, ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
specifications, data and results not generally known to the public (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and know-how, including study designs and protocols), in all cases,
whether or not patentable, in written, electronic or any other form now known or
hereafter developed, materials, data and results, including Regulatory
Documentation.

1.70     “Third Party” shall mean any Person or Entity other than BioXcel and
Nektar and their respective Affiliates.





9

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.71     “Third Party License Payments” shall mean any payments (e.g., upfront
payments, maintenance payments, milestones, royalties) due to any Third Party
under license agreements or other written agreements granting rights to
intellectual property owned or controlled by such Third Party to the extent that
such rights are necessary for (i) the making, using or importing of a Party’s or
CPI Compound Supplier’s Single Agent Compound for the conduct of the Combined
Therapy Trial, or (ii) the conduct of any Combined Therapy Trial.

Additional Definitions.  In addition to those terms defined above, definitions
for each of the following terms are found in the body of this Agreement as
indicated below:

 

 

Defined Term

Section

AAA

13.3(b)

Alliance Manager

2.7

Annual Report

9.3

BioXcel IND

2.1(b)

Breaching Party

12.2(a)

CDA

9.1(a)

Co-Chair

2.3

Combined Therapy IND

2.1(b)

Combined Therapy Trial

2.1(a)

CSRs

5.1(a)(xvi)

CRO Agreement

2.4(o)

Cure Period

12.2(a)

Current Report

9.3

Diligence Targets

2.6(a)

Dispute

13.3(a)

Finance Representatives

7.2(a)(i)

Indemnify

11.1

Informed Consent Form (ICF)

2.6(a)

Infringe or Infringement

6.3(a)

Initial Trial

2.1(a)

IRBs

9.3(d)

JDC or Joint Development Committee

2.3

JDC Dispute

2.8





10

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Licensee

13.10(b)

Losses

11.1

Non-Breaching Party

12.2(a)

Officials

10.9

Operational Matters

2.6(a)

Payment

10.9

 

 

Protocol

2.1(a)

Publication Dispute

9.5(b)

Quality Agreement

4.3

Quarterly Patent Costs Report

7.2

Quarterly Report

7.2

 

 

Research Agreement

6.1

Results

9.5(b)

SEC

9.3

Safety Data Exchange Agreement

2.2

Site/CRO List

2.6(d)

Study Data

8.1

Supply Agreement

4.4

Term

12.1

Third Party Claim

11.1

Third Party Study Costs

7.1

 

ARTICLE 2

COLLABORATION SCOPE; GOVERNANCE

2.1       Scope of Collaboration; Governance of Agreement.

(a)      The Parties shall, pursuant to this Agreement, collaborate to conduct
the following clinical trials (each, a “Combined Therapy Trial”) (i) a Phase 1/2
clinical trial evaluating the Combined Therapy (the “Initial Trial”), and
(ii) such other clinical trials evaluating the Combined Therapy as may be
mutually agreed upon by the Parties.  Each Combined Therapy Trial shall be
conducted in accordance with a protocol (each, a “Protocol”) to be drafted by
BioXcel (in consultation with Nektar) and mutually agreed upon by the Parties at
a meeting of the JDC.  No





11

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Protocol, including the Protocol for the Initial Trial, shall be approved by the
JDC unless the corresponding budget is also approved by the JDC either in
advance of the approval of the Protocol or contemporaneously with the approval
of the Protocol.  Any substantive amendments to each Protocol and related budget
will be subject to mutual agreement of the Parties at a meeting of the JDC or by
written agreement (including by email acknowledgment) of the JDC Co-Chairs
without a meeting.  A trial overview (“Trial Overview ”) for the Initial Trial
is attached hereto as Exhibit A, which shall be used by BioXcel for the drafting
of the Protocol for the Initial Trial, for submission to the JDC.

(b)      The Combined Therapy Trials shall be conducted under either
(1) BioXcel’s existing IND as of the Effective Date for the BioXcel Compound
(the “BioXcel IND”) or (2) a new IND, for which BioXcel will be the sponsor of
record (the “Combined Therapy IND”).

(i)         BioXcel IND.  BioXcel shall have complete legal interest in and
control of the BioXcel IND.  In no event will BioXcel be required to obtain the
consent of Nektar to transfer or encumber the BioXcel IND, and BioXcel shall not
have any obligation to share with Nektar any consideration received in
connection with the sale, license, use or other conveyance of the BioXcel
IND.  BioXcel shall have complete control as to any Right of Cross-Reference
granted by BioXcel to a Third Party with respect to any portion of the BioXcel
IND relating to the BioXcel Compound for use as monotherapy or for use in
combination with any other molecules (other than for use with the Nektar
Compound).

(ii)       Combined Therapy IND.  Each Party shall have a beneficial one-half
interest in such Combined Therapy IND; provided, however, that:  (i) in no event
will either Party be required to obtain the consent of the other Party to
transfer or encumber its interest in the Combined Therapy IND; provided that
(a) the transferee or encumbrance holder agrees to abide by the terms and
conditions of this Agreement, (b) any transfer occurs only in connection with,
and to the same transferee of, a transfer of all of a Party’s rights in its
Single Agent Compound, and (c) each Party provide written notice of such
transfer or encumbrance to the other Party within thirty (30) calendar days of
such transfer or encumbrance; (ii) BioXcel shall be the sole holder of all legal
interests in the Combined Therapy IND, and neither Party shall have any
obligation to share with the other Party any consideration received in
connection with the sale, license or use of its interest in the Combined Therapy
IND where permitted by this Agreement; and (iii) neither Party shall be
permitted to grant any third Person any Right of Cross-Reference with respect to
any portion of the Combined Therapy IND relating to the other Party’s Single
Agent Compound for use as monotherapy or for use in combination with any other
molecules (other than for use with NKTR-214, in the case of Nektar, or BXCL701,
in the case of BioXcel, in each case as permitted by this Agreement), except as
required by a governmental authority.  Each Party shall provide a Right of
Cross-Reference to its existing respective IND for its respective Single Agent
Compound as necessary to allow the Combined Therapy Trials to be conducted under
the Combined Therapy IND.  The Parties shall discuss the approach for obtaining
for BioXcel a Right of Cross-Reference to the CPI Compound as necessary to allow
the Combined Therapy Trials to be conducted under the Combined Therapy IND.  For
the avoidance of doubt, each Party shall be responsible for





12

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(x) drafting and updating as necessary the investigator’s brochure for its
respective Single Agent Compound, and (y) filing all necessary Regulatory
Documentation to the existing IND for its respective Single Agent Compound,
including the submission to such existing IND of serious adverse event and
adverse drug reaction cases emerging from any Combined Therapy Trial.

(c)       Information to be Provided by BioXcel.

(i)         BioXcel shall provide Nektar with the following relating to the
BioXcel Compound:  (i) the latest investigator’s brochure (and annual updates),
list of ongoing clinical studies and clinically relevant safety information that
emerges from other clinical studies, in each case within ten (10) Business Days
(or as soon as reasonably practicable) after general distribution of final
versions of such documents within BioXcel, and further to the extent any
applicable confidentiality obligations relating to other combination therapy
trials involving the BioXcel Compound and a Third Party’s compound do not
prevent BioXcel from sharing such documents with Nektar, (ii) reasonably prompt
notice of any material safety related communications with any Regulatory
Authority and the substance of such communications regarding any clinical trials
of the BioXcel Compound during the Term; (iii) a summary of all new clinically
relevant toxicology study data on the BioXcel Compound within ten (10)  Business
Days (or as soon as reasonably practicable) after generation within BioXcel; and
(iv) Aggregate Safety Information from all other clinical trials of the BioXcel
Compound (if not provided elsewhere) on an annual basis or as otherwise agreed
to by the JDC.  Nektar shall use any such data provided pursuant to this
Section 2.1(c)(i) solely to evaluate the safety of (x) the BioXcel Compound for
use in the Combined Therapy Trials and (y) the Combined Therapy.  All such
disclosures are Confidential Information of BioXcel.

(ii)       BioXcel shall provide Nektar with safety analyses for each Combined
Therapy Trial in accordance with the applicable Statistical Analysis Plan.  Each
Party shall use any such data provided pursuant to this Section 2.1(c)(ii)
solely to evaluate the safety of (x) its own Compound for use in the Combined
Therapy Trials, (y) the Combined Therapy and (z) as permitted elsewhere in this
Agreement.  All such disclosures are Confidential Information of both Parties.

(iii)      BioXcel shall provide Nektar with safety analyses for the Nektar
Compound and, if necessary for Nektar to comply with a contractual obligation
existing as of the Effective Date, the CPI Compound, as monotherapy from each
Combined Therapy Trial in accordance with the applicable Statistical Analysis
Plan.  Nektar may use such information relating to the Nektar Compound for any
purpose, and all such information and data relating to the Nektar Compound,
shall be Confidential Information of Nektar.

(d)      Information to be Provided by Nektar.  Nektar shall provide BioXcel
with the following relating to the Nektar Compound:  (i) the latest
investigator’s brochure (and annual updates), list of ongoing clinical studies
and clinically relevant safety information that emerges from other clinical
studies, in each case within ten (10)  Business Days (or as soon as reasonably
practicable) after general distribution of final versions of such documents
within Nektar, and further





13

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

to the extent any applicable confidentiality obligations relating to other
combination therapy trials involving the Nektar Compound and/or a Third Party’s
compound do not prevent Nektar from sharing such documents with BioXcel,
(ii) reasonably prompt notice of any material safety related communications with
any Regulatory Authority and the substance of such communications regarding any
clinical trials of the Nektar Compound; (iii) a summary of all new clinically
relevant toxicology study data on the Nektar Compound within ten (10)  Business
Days (or as soon as reasonably practicable) after generation within Nektar; and
(iv) Aggregate Safety Information from all other clinical trials of the Nektar
Compound (if not provided elsewhere) on an annual basis or as otherwise agreed
to by the JDC.  BioXcel shall use any such data provided pursuant to this
Section 2.1(d) solely to evaluate the safety of (1) the Nektar Compound for use
in the Combined Therapy Trials and (2) the Combined Therapy.  As between BioXcel
and Nektar, all such disclosures are Confidential Information of Nektar.

(e)       If further studies, including toxicity studies, are required or
suggested by a Regulatory Authority as a prerequisite for conducting any of the
Combined Therapy Trials, then the Parties agree to hold good faith discussions
in a timely manner to agree upon a protocol for such studies, each of which will
be considered a Combined Therapy Trial and conducted on substantially the same
terms as set forth herein (including the cost-sharing provisions of Section
7.1); provided that, if the Parties are unable to agree upon a protocol for such
study or if the conduct of such study shall cause a delay deemed unsatisfactory
by either Party, then any disputed matters precluding agreement shall be
referred to the Executive Officers (or their respective designees) for
resolution.  If the Executive Officers are unable to reach resolution within ten
(10) Business Days after such referral to them (and do not mutually agree to an
extension of time to arrive at such resolution), then this Agreement shall
automatically terminate following the conclusion of any then-active Combined
Therapy Trial (unless and until the Protocol for such required/suggested
study(ies) is finalized by mutual agreement prior to the completion of such
Combined Therapy Trial) and the provisions of Section 12.8 shall apply to any
such termination.

2.2       Safety Reporting – Safety Data Exchange Agreement. Within three (3)
months of the Effective Date, or as soon as practicable thereafter, and in any
event prior to Initiation of the first Combined Therapy Trial, the Parties
(under the guidance of their respective safety departments, or equivalents
thereof) shall define and finalize their respective responsibilities to protect
patients and promote their well-being in connection with the use of the Nektar
Compound and the BioXcel Compound in the framework of this Agreement, and to
execute a “Safety Data Exchange Agreement.”  Such Safety Data Exchange Agreement
shall include mutually acceptable procedures for the receipt, investigation,
recordation, communication, and exchange (as between the Parties) of adverse
event reports, pregnancy reports, and any other information concerning the
safety of the Nektar Compound, the BioXcel Compound and the CPI Compound.  Such
procedures shall be in accordance with, and enable the Parties and their
Affiliates,  to fulfill, local and international regulatory reporting
obligations to government authorities.  Furthermore, such agreed procedures
shall be consistent with relevant International Council for Harmonization (ICH)
guidelines, except where said guidelines may conflict with existing local
regulatory safety reporting requirements or Applicable Law, in which case local
reporting requirements or





14

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Applicable Law shall prevail.  To the extent any provision set forth in the
Safety Data Exchange Agreement conflicts with any provision in this Agreement,
the provision set forth in the Safety Data Exchange Agreement shall control as
related to the exchange and reporting of safety information associated with use
of the Nektar Compound, the BioXcel Compound and the CPI Compound, as well as
product safety surveillance. In the event that this Agreement is terminated, the
Parties agree to implement the necessary procedures and practices to ensure that
any outstanding pharmacovigilance reporting obligations are fulfilled.

2.3       Joint Development Committee.  Promptly after the Effective Date the
Parties shall form a Joint Development Committee (the “JDC”).  The JDC shall
consist of an equal number of representatives of each Party.  Each Party shall
be responsible for determining the qualifications and substitutions of its JDC
members.  It is anticipated that each Party’s representatives may include
experts in finance, clinical development, patient safety and regulatory affairs
and CMC.  The JDC shall be co-chaired with one chairperson designated by each
Party (each, a “Co-Chair”).  The JDC shall meet at least quarterly or at such
other frequency as the JDC agrees (and it may appoint subteams to meet more
frequently), provided that either Party through its Co-Chair may request a
meeting of the JDC at any time upon five (5) Business Days notice to the other
Party, with the understanding that the other Party will use reasonable efforts
to comply with such request but such other Party will not be in breach of this
Agreement in the event that it is unable to comply with such request but is
using reasonable efforts to conduct a JDC meeting as promptly as
practicable. JDC meetings shall be held by audio or video teleconference, or
face-to-face, as agreed upon by the Parties; provided that face-to-face meetings
shall alternate between Branford, CT and San Francisco, CA unless otherwise
agreed upon by the Parties.  There must be a minimum of two (2) representatives
from each Party at any meeting of the JDC.  No fewer than five (5) Business Days
prior to each meeting, and in any event as soon as reasonably practicable, each
Party shall use good faith efforts to disclose to the other Party any proposed
agenda items together with appropriate supporting information.  The JDC
Co-Chairs shall alternate responsibility for preparing and circulating
definitive minutes of each meeting of the JDC.  Such minutes shall provide a
description, in reasonable detail, of the discussions at the meeting, a list of
material actions and decisions made by the JDC, a list of action items made by
the JDC and a list of material issues not resolved by the JDC.  The JDC Co-Chair
who drafts the minutes shall provide the other Co-Chair and each Party’s
Alliance Managers with the initial draft meeting minutes, who shall return the
draft with any proposed changes, and this process shall be repeated until a
final version of the meeting minutes is agreed upon and signed (or acknowledged
as final via email) by the two Co-Chairs.  The Parties shall reasonably
cooperate to complete and agree upon a final version of meeting minutes within
twenty (20) Business Days from the date of the relevant meeting.  The final
version of the meeting minutes shall be signed (or acknowledged as final via
email) by the two Co-Chairs, and each Party shall be provided with a copy of the
final meeting minutes for its safekeeping.  A reasonable number of additional
representatives of a Party may attend meetings of the JDC in advisory capacity
with the prior written consent of the other Party; provided that any JDC
meetings that includes representatives of either Party who are not JDC members
may, at the request of any JDC member, include a closed session consisting of
only JDC members and Alliance Managers.  All representatives to the JDC or
attending JDC meetings shall be subject to confidentiality and nonuse
restrictions at least as restrictive as those set forth herein.





15

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2.4       Responsibilities of the Joint Development Committee.   Each Party
shall use Commercially Reasonable Efforts to keep the JDC informed about
activities performed by that Party hereunder.  The JDC (or in the absence of a
formal JDC meeting the Co-Chairs) shall be responsible for the following:

(a)      overseeing the activities of the Parties with respect to the
Combination Therapy Trials, and providing a forum for the Parties to discuss,
monitor and coordinate all activities and communications regarding the Combined
Therapy Trials;

(b)      prior to or contemporaneously with the approval of each Protocol,
preparing (through the Finance Representatives of the Parties), discussing and
approving a budget for each Combined Therapy Trial, and approving any material
amendments to any previously approved budget, including reviewing and approving
any costs for a given budget of a Combined Therapy Trial that are reasonably
anticipated to be greater than ten percent (10%) of the JDC-approved budget;

(c)       reviewing (i) the progress of each Combined Therapy Trial, (ii) the
proposed plan for medical monitoring and site audits (with BioXcel to take
comments of the JDC members to such proposed plan into account) and (iii) the
results of such medical monitoring and site audits;

(d)      reviewing and approving with respect to each Combined Therapy Trial
(i) the applicable Protocol and the Statistical Analysis Plan, and any proposed
substantive amendment thereto and (ii) the CRO Agreement(s) and, to the extent
provided in Section 2.4(o), proposed material amendments thereto;

(e)       reviewing and approving any immunogenicity analysis for each Combined
Therapy Trial, including protocol and Entity to do the analysis;

(f)       reviewing and approving any Bioanalysis Plan not set forth in the
Protocol, and any material amendments thereto;

(g)      reviewing and providing timely comments to proposed communication
strategies and communications with any Regulatory Authority regarding the
conduct of the Combined Therapy Trials and, if applicable, approving such
proposed communications and communication strategies;

(h)      approving any IND submitted for a Combined Therapy Trial, as well as
reviewing material submissions to any such IND in accordance with Article 5;

(i)       reviewing any Combined Therapy Trial Regulatory Documentation, or
portions thereof, that relate to the Combined Therapy, in accordance with
Article 5;





16

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(j)       subject to Section 2.6(d), agreeing on the final list of proposed
clinical trial sites pursuant to Section 2.6(d), and agreeing on communications
to clinical trial sites or IRBs relating to patient safety or early
termination/cessation of a Combined Therapy Trial;

(k)      appointing working teams, including a clinical execution working team,
to be made up of an equal number of representatives from each Party, that will
hold telephone discussions at a mutually agreed-upon frequency to review
clinical development, patient safety and regulatory issues that arise in the
course of the Combined Therapy Trials, and delegating certain decision-making
authority to such working teams;

(l)       determining the quantities of BioXcel Compound, Nektar Compound, CPI
Compound and any co-medications, necessary for the Combined Therapy Trials
within a sufficient minimum lead time and coordinating the supply of such
quantities by the respective Party in accordance with Article 4 and the Supply
Agreement;

(m)     reviewing and approving, in advance, any additional analyses of, or that
include, the Combined Therapy Study Data proposed by either Party that are not
included in the Statistical Analysis Plan; provided that, for clarity, such
review and approval shall not apply to analyses by a Party of the monotherapy
data for its own Compound from a Combined Therapy Trial;

(n)      reviewing and approving use of any Samples in accordance with
Section 8.5 that are not described in the Protocol and ICF, so long as the JDC
remains in force and effect;

(o)      for any CROs or Third Party contactors engaged after the Effective
Date, reviewing and approving (1) the selection of any such CRO and Third Party
contractor (other than individuals in a Party’s workforce who are engaged on an
independent contractor basis) that has a material role in each Combined Therapy
Trial pursuant to Section 2.6(d) and (2) the terms of any such CRO contract or
pharmacovigilance contract (“CRO Agreement”) with a Third Party;

(p)      reviewing and approving the template ICF form, template case report
form and template clinical site study agreement to be used in a given Combined
Therapy Trial;

(q)      reviewing and approving any changes that clinical sites or IRBs propose
to the risk sections of any ICF describing adverse effects of the Nektar
Compound, either alone or in combination with the BioXcel Compound and/or the
CPI Compound;

(r)       reviewing and approving the countries in which each Combined Therapy
Trial will be conducted, as set forth in Section 2.6(d);

(s)       approving the final clinical trial report (and/or final statistical
analysis in accordance with the Statistical Analysis Plan) from each Combined
Therapy Trial; and





17

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(t)       discussing any other topics or issues relating to the Combined Therapy
Trials that either Party requests that cannot be resolved at the working team
level.

2.5       Joint Development Committee Authority.

(a)      The JDC shall take action by unanimous consent, with each Party having
a single vote, irrespective of the number of its representatives actually in
attendance at a meeting.  In the absence of a formal meeting, the Co-Chairs
shall have decision-making authority for the JDC, so long as any decisions are
documented as provided below.

(b)      The JDC shall have the right to make only those determinations
expressly enumerated as decisions of the JDC in this Agreement; provided that
such determinations are documented in the written minutes signed (or
acknowledged as final via email) by the JDC Co-Chairs.

(c)       Notwithstanding anything to the contrary in this Agreement, the JDC
will have no power (i) to amend this Agreement, the Quality Agreement or the
Supply Agreement, or (ii) to modify either Party’s obligations with regard to
the Combined Therapy Trials without such Party’s prior written consent; in each
case, except by a writing (and that is not the minutes of a meeting) signed by
both Parties.

2.6       BioXcel Operational Authority Generally; Diligence Targets.

(a)      BioXcel shall, subject to the oversight and determinations of the JDC
as provided in Sections 2.3  and 2.4, the terms of the applicable Combined
Therapy Protocol, the decisions and guidance of applicable committee(s) and/or
working teams, and applicable terms and conditions of this
Agreement:  (i) manage and be primarily responsible for the conduct of the
Combined Therapy Trials; (ii) be the Sponsor and regulatory lead with respect to
the Combined Therapy Trials; and (iii) as between the Parties, be the lead with
respect to (1) the selection and management of clinical study sites (including
budget negotiations with vendors, timelines and contingency planning), subject
to Sections 5.1(a)(x) and 5.1(b)(vi) with respect to site selection and subject
to Nektar’s consent as to the country(ies) where each Combined Therapy Trial
will be conducted, (2) conducting clinical study start-up activities,
communicating with and obtaining approval from institutional review boards
and/or ethics committees, as applicable, and drafting for both Parties’ approval
the template informed consent form (“ICF”) for each Combined Therapy Trial,
(3) subject recruitment and retention activities, (4) ongoing site monitoring
and quality assurance audits, (5) management of safety reporting by contract
research organizations and clinical study sites, (6) ongoing medical monitoring,
(7) management, monitoring and audits of CROs in connection with each CRO
involved in the conduct of the Combined Therapy Trial, and (8) inquiries from
clinical study subjects ((1)‑(8), collectively, the “Operational
Matters”).  BioXcel shall use Commercially Reasonable Efforts to perform such
Operational Matters and to promptly commence and complete the Initial
Trial.  BioXcel shall use Commercially Reasonable Efforts to meet the following
time goals for commencing and completing the Initial Trial:  (A) enter into
definitive agreements with the CRO and at least one (1) clinical site within





18

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

four (4) months of the Effective Date if both the CRO and the clinical site are
listed on Exhibit C as of the Effective Date, or enter into the definitive
agreements with the CRO and at least one (1) clinical site within four (4)
months of JDC approval of the CRO and/or clinical site if either or both are not
listed on Exhibit C as of the Effective Date;  (B) initiate dosing of the first
patient within ninety (90) days of the later of (i) IRB approval, and (ii)
delivery of the Nektar Compound to the BioXcel clinical packaging site under the
Supply Agreement; (C) enroll the last patient by the later of the
following:  (i) twenty-four (24) months following the Effective Date, and (ii)
the target enrollment date set for the last patient established by the JDC;  (D)
achieve database lock by the target date established by the JDC; and (E) provide
Nektar with the final study report within ninety (90) days of database lock ((A)
– (E) collectively the “Diligence Targets” and each a Diligence Target”);
provided that to the extent any circumstances arise that cause a delay in
achieving any Diligence Target that are not within BioXcel’s control, the time
periods for achieving such Diligence Target shall be extended for the period of
time caused by such circumstance that was not within BioXcel’s control.  The JDC
shall set up a mechanism for Nektar or a working team of the JDC to be informed
and updated on a timely periodic basis regarding Operational Matters, so that if
Nektar has any concerns or disagreements regarding same, the matter can be
escalated to the JDC for review.  The Diligence Targets are aspirational and for
planning purposes only and if it becomes apparent that during the course of this
Agreement that any Diligence Target will not be achieved, other than as a result
of BioXcel’s failure to use Commercially Reasonable Efforts to achieve the same,
or BioXcel’s breach or negligence, the JDC shall discuss such Diligence Target
and the JDC shall establish a reasonable extension of the timeline for achieving
such Diligence Target.

(b)      Each Party shall be responsible for paying the full amount of any Third
Party License Payments that it is obligated to pay pursuant to its agreement
with a Third Party on account of the conduct of any Combined Therapy Trial
and/or pursuant to Sections 4.1(a) and 4.2(a).

(c)       BioXcel shall provide Nektar with access to the safety information and
Study Data in accordance with Sections 5.1(a)(xvi) and 5.1(a)(xvii).

(d)      Nektar acknowledges that BioXcel, prior to the Effective Date, has,
solely with respect to the Initial Trial, (i) selected and entered into
agreements with a  certain CRO, investigators and Third Party contractors,
(ii) identified a number of investigators and clinical trial sites, and
(iii) completed study initiation visits, in each case (i) – (iii) for the
clinical trial sites listed on Exhibit C, and Nektar approves of such clinical
trial sites and CRO.  Nektar acknowledges that the CRO Agreements and/or any
other documents related to such CROs, investigators, Third Party contractors and
clinical trial sites have been made available to Nektar prior to the Effective
Date, and Nektar hereby approves the continuation of such agreements on their
terms (including the budgets and pricing included therein), and hereby ratifies,
on behalf of its appointees to the JDC, the decisions taken by BioXcel prior to
the Effective Date that would otherwise be under the purview of the JDC pursuant
to this Agreement.  For any additional or change in CROs, investigators, Third
Party contractors or clinical trial sites proposed after the Effective Date,
BioXcel, after discussion with Nektar, will create and provide the JDC with a
proposed list of potential clinical trial site(s), CROs, investigators
(including IMS grant plan analysis and/or a model





19

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

investigator grant budget) and Third Party contractors that may be used to
conduct each Combined Therapy Trial, with the final list to be subject to JDC
(or Co-Chairs) approval (such JDC-approved list being the “Site/CRO
List”).  Except as otherwise noted in this Section 2.6(d), the proposed Site/CRO
List will be provided to the JDC prior to BioXcel initiating site selection
negotiations or visits (for sites/investigators) or CRO negotiations (for
CROs).  BioXcel shall have the authority to select the final clinical trial
sites, CROs, investigators and Third Party contractors from the Site/CRO
List.  In the event that additional sites, CROs, investigators or Third Party
contractors need to be added after the initial list is approved, a new list will
be created by BioXcel that includes the proposed new sites, CROs, investigators
or Third Party contractors and such list will be provided to the JDC for
approval by the JDC (or Co-Chairs) per this Section 2.6(d).

2.7       Alliance Managers.   Each of the Parties will appoint one
representative to act as its Alliance Manager (each, an “Alliance
Manager”).  The role of the Alliance Manager is to act as a primary point of
contact between the Parties to assure a successful relationship between the
Parties.  The Alliance Managers will attend all meetings of the JDC and support
the JDC in the discharge of its responsibilities.  An Alliance Manager may bring
any matter concerning a Party’s performance under this Agreement to the
attention of the JDC if the Alliance Manager reasonably believes that such
attention is warranted.  Each Party may change its designated Alliance Manager
from time to time upon written notice to the other Party.  Any Alliance Manager
may designate a substitute to temporarily perform the functions of such Alliance
Manager upon written notice to the other Party’s Alliance Manager.  Each
Alliance Manager will be charged with creating and maintaining a collaborative
work environment within the JDC.  Each Alliance Manager also will:

(a)      be the point of first referral in all matters of dispute resolution in
accordance with Section 13.3;

(b)      provide a point of communication both internally within its respective
Party’s organizations and between the Parties regarding the Combined Therapy
Trials;

(c)       assist in coordinating any collaborative efforts under this Agreement,
if any, and any external communications; and

(d)      take responsibility for ensuring that JDC activities, such as the
conduct of required JDC meetings, occur as set forth in this Agreement and that
relevant action items, if any, resulting from such meetings are appropriately
carried out or otherwise addressed.

2.8       Dispute Resolution.   The representatives of the JDC shall attempt in
good faith to reach consensus on all matters properly brought before the
JDC.  Except as otherwise provided in this Agreement, if, after a good faith,
reasonable and open discussion among the members of the JDC, the JDC is unable
to agree on a matter that has been properly before it for a period of ten (10)
Business Days and that calls for a decision, either Party may refer the dispute
(a “JDC Dispute”) to the Executive Officers for resolution.  If the Executive
Officers are unable to reach a resolution within ten (10) Business Days of such
referral, then the JDC Dispute will be referred to the Chief Executive Officer
and Chief Medical Officer of BioXcel or his or her designee and the Chief





20

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Scientific Officer of Nektar or his or her designee for attempted resolution by
good faith negotiations within fifteen (15) calendar days after such referral is
made.  In the event such officers are unable to resolve such JDC Dispute within
such fifteen (15) calendar day period then:

(a)      if such JDC Dispute regards whether or not to commence a new Combined
Therapy Trial, then such Combined Therapy Trial shall not proceed absent mutual
agreement of the Parties; provided that any then-active Combined Therapy Trial
shall continue;

(b)      if such JDC Dispute occurs subsequent to the commencement of a Combined
Therapy Trial, and relates to either (1) a material amendment requiring mutual
agreement proposed by either Party to an agreed-upon Protocol or Trial Overview,
CRO Agreement, Bioanalysis Plan or Statistical Analysis Plan relating to such
Combined Therapy Trial or (2) any other matter relating to the strategy,
conduct, rationale, or safety of such Combined Therapy Trial, there shall be no
decision on the matter and the then existing terms of the applicable Protocol,
Trial Overview, CRO Agreement, Bioanalysis Plan or Statistical Analysis Plan
relating to such Combined Therapy Trial shall govern.  Notwithstanding the
foregoing, neither Party shall be required to continue a Combined Therapy Trial
if a Party reasonably deems there to be a Material Safety Issue for such
Combined Therapy Trial.  Each Party’s safety committee shall, to the extent
practicable, meet and discuss in good faith the Material Safety Issue and if
unresolved within fifteen (15) Business Days escalate such Material Safety Issue
to the Executive Officers.  If the Executive Officers are unable to reach a
resolution within ten (10) Business Days of such referral, then the dispute will
be referred to the Chief Executive Officer and Chief Medical Officer of BioXcel
or his or her designee and the Chief Scientific Officer of Nektar or his or her
designee for attempted resolution by good faith negotiations within fifteen
calendar days after such referral is made.  In the event such officers are
unable to resolve the Material Safety Issue, the applicable Combined Therapy
Trial shall be discontinued.  The Parties shall use reasonable efforts to wind
down activities related solely to such discontinued Combined Therapy Trial in
accordance with Section 12.8; and

(c)       if such JDC Dispute is not otherwise addressed by Section 2.8(a) or
(b), the dispute shall be resolved through arbitration as provided for in
Section  13.3.

2.9       Conduct.   Each Party shall use Commercially Reasonable Efforts to
perform and fulfill its respective activities under this Agreement, and shall do
so in accordance with Applicable Law, including GCP, GLP and GMP.

2.10     Nektar Performance Restriction related to SCA.  Notwithstanding
anything in this Agreement to the contrary, nothing in this Agreement shall
require Nektar to take any action or refrain from taking any action that would
cause Nektar to be in breach of the SCA.  As of the Effective Date, Nektar
represents that (i) there are no obligations set forth in this Agreement that
Nektar would be unable to perform as a result of the SCA, and (ii) Nektar shall
in good faith use Commercially Reasonable Efforts in carrying out its
obligations under the SCA to avoid causing any material impact on this
Agreement.  In the event that Nektar becomes aware of any performance
obligations of Nektar set forth in this Agreement that Nektar is unable to
perform due to its obligations to BMS under the SCA, Nektar will promptly
provide written notice to BioXcel,





21

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

and the Parties shall through the JDC determine how best to resolve any such
conflicts subject to preserving the rights that BioXcel receives under this
Agreement, provided that (a) any such resolution will be effective only if
approved by the JDC; and (b) if no resolution is agreed through the JDC, then
Nektar will not be required to take the action or refrain from taking the action
that in Nektar’s reasonable opinion would cause Nektar to be in breach of the
SCA.

ARTICLE 3

LICENSE GRANTS

3.1       Grant by Nektar.   Subject to the terms of this Agreement, Nektar
hereby grants, and shall cause its Affiliates to grant, to BioXcel (and BioXcel
hereby accepts) a non-exclusive, worldwide, non-transferable, royalty-free
license (with the right to sublicense solely pursuant to the terms of and
subject to the limitations of Section 3.3) under the Nektar Independent Patent
Rights, Nektar Technology, and Nektar Regulatory Documentation to use the Nektar
Compound,  solely to the extent necessary to discharge BioXcel’s obligations
under this Agreement with respect to the conduct of the Combined Therapy Trials.

3.2       Grant by BioXcel.   Subject to the terms of this Agreement, BioXcel
hereby grants, and shall cause its Affiliates to grant, to Nektar (and Nektar
hereby accepts) a non-exclusive, worldwide, non-transferable, royalty-free
license (with the right to sublicense solely pursuant to the terms of and
subject to the limitations of Section 3.3) under the BioXcel Independent Patent
Rights, BioXcel Technology, and BioXcel Regulatory Documentation to use the
BioXcel Compound, solely to the extent necessary to discharge Nektar’s
obligations under this Agreement with respect to the conduct of the Combined
Therapy Trials.

3.3       Sublicensing.

(a)      Subject to Section 3.3(b), each Party shall have the right to grant
sublicenses under the licenses granted to it under Section 3.1 to Affiliates
and, if required for a Third Party to perform its duties with respect to the
conduct of the Combined Therapy Trials (and agreed to by the other Party, such
consent not to be unreasonably withheld), to Third Parties, solely as necessary
to assist a Party in carrying out its responsibilities with respect to the
Combined Therapy Trials.

(b)      With regard to any such sublicenses permitted and made under this
Agreement, (i) such sublicensees, except Affiliates (so long as they remain
Affiliates of a Party), shall be subject to written agreements that bind such
sublicensees to obligations that are consistent with a Party’s obligations under
this Agreement including confidentiality and non-use provisions no less
restrictive than those set forth in Sections 8.2 and 8.3 and Article 9, and
provisions regarding intellectual property that ensure that the Parties will
have the rights, title, and interest provided under this Agreement to any
intellectual property created by such sublicensee, (ii) each Party shall provide
written notice to the other of any such sublicense (and obtain approval for
sublicenses to Third Parties); and (iii) the licensing Party shall remain liable
for all actions or inactions of its sublicensees.





22

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3.4       No Implied Licenses.   Except as specifically set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, in any intellectual property of
the other Party, including Confidential Information disclosed to it under this
Agreement or under any Patent Rights Controlled by the other Party or its
Affiliates.

ARTICLE 4

MANUFACTURE AND SUPPLY

4.1       BioXcel Compound.

(a)      Manufacture and Supply.   BioXcel shall use Commercially Reasonable
Efforts to Manufacture or have Manufactured the BioXcel Compound in drug product
form in reasonable quantities, within minimum lead times and at the points in
time as agreed by the JDC for each Combined Therapy Trial.  BioXcel or a Third
Party conducting activities on behalf of BioXcel will package, label and
distribute the BioXcel Compound for use in the Combined Therapy Trials, with
associated costs and expenses (and any related taxes) of such activities to be
split between the Parties in accordance with Sections 7.1 and 7.2(a)(ii).  The
cost of Manufacture and supply (including shipping, taxes and duty, if
applicable) of BioXcel Compound for the Combined Therapy Trials shall be borne
solely by BioXcel, and BioXcel shall bear the risk of loss for the BioXcel
Compound.  BioXcel shall also be responsible for the payment of any Third Party
License Payments that may be due exclusively on the supply of BioXcel Compound
for the Combined Therapy Trials.  The BioXcel Compound shall be Manufactured in
accordance with Applicable Law (including GMP) and shall be of similar quality
to the BioXcel Compound used by BioXcel for its other clinical trials of the
BioXcel Compound.  BioXcel shall deliver to Nektar certificates of analysis, and
any other documents specified in the Quality Agreement, including such
documentation as is necessary to allow Nektar to compare the BioXcel Compound
certificate of analysis to the BioXcel Compound specifications.

4.2       Nektar Compound.

(a)      Manufacture and Supply of Nektar Compound.   Nektar shall use
Commercially Reasonable Efforts to Manufacture or have Manufactured the Nektar
Compound in drug product form in reasonable quantities, within minimum lead
times and at the points in time as agreed by the JDC for each Combined Therapy
Trial, and shall supply such Nektar Compound in unlabeled vials to BioXcel or
its designee for clinical labeling and packaging, and use in the Combined
Therapy Trials.  All Nektar Compound supplied to BioXcel shall have expiration
dates as mutually agreed by the parties.  BioXcel or a Third Party conducting
activities on behalf of BioXcel will package, label and distribute the Nektar
Compound for use in the Combined Therapy Trials, with associated costs and
expenses (and any related taxes) of such activities to be split between the
Parties in accordance with Sections 7.1 and 7.2(a)(ii).  The cost of
Manufacture, supply and distribution (including shipping, taxes and duty, if
applicable) of the Nektar Compound to BioXcel shall be borne solely by Nektar,
and Nektar shall bear the risk of loss for the Nektar Compound at all times
during the Term; except that BioXcel shall bear the risk of loss of the Nektar
Compound to the extent that the loss arises or results from the gross negligence
or intentional





23

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

misconduct of BioXcel or of any Third Party conducting packaging, labeling or
distribution activities on behalf of BioXcel.  As between Nektar and BioXcel,
Nektar shall also be responsible for the payment of any Third Party License
Payments that may be due to Third Parties exclusively on the supply of Nektar
Compound hereunder for the Combined Therapy Trials.  The Nektar Compound shall
be Manufactured in accordance with Applicable Law (including GMP) and shall be
of similar quality to the Nektar Compound used by Nektar for its other clinical
trials of the Nektar Compound.  Nektar shall deliver to BioXcel certificates of
analysis, and any other documents specified in the Quality Agreement, including
such documentation as is necessary to allow BioXcel to compare the Nektar
Compound certificate of analysis to the Nektar Compound specifications, as
applicable.  The Parties shall cooperate in accordance with Applicable Law to
minimize indirect taxes (such as value added tax, sales tax, consumption tax and
other similar taxes) relating to the Nektar Compound in connection with this
Agreement.  Nektar will provide BioXcel with country-specific customs valuations
for the Nektar Compound, which BioXcel must use for deliveries to each
country.  BioXcel must request these valuations at least [***] ([***]) calendar
days prior to each shipment through Nektar’s clinical supply organization.

(b)      Use of Nektar Compound by BioXcel.   BioXcel shall use the quantities
of Nektar Compound supplied to it under this Agreement solely as necessary for,
and in accordance with, this Agreement and the Protocols, and for no other
purpose, including without limitation as a reagent or tool to facilitate its
internal research efforts, for any commercial purpose, or for other research
unrelated to the Combined Therapy Trials.  Except as may be required under this
Agreement, a Bioanalysis Plan, or a Protocol, BioXcel shall not perform, and
shall not allow any Third Parties to perform, any analytical testing of the
quantities of Nektar Compound supplied to it under this Agreement.

4.3       Quality Agreement. No later than the date of the first shipment of
Nektar Compound to BioXcel for use in the Combined Therapy Trials, the Parties
shall enter into a quality agreement (the “Quality Agreement”).  The Quality
Agreement shall outline the additional roles and responsibilities relative to
the quality of BioXcel Compound and Nektar Compound in support of the Combined
Therapy Trials.  The Quality Agreement shall include the responsibility for
quality elements including, by way of example, audits & inspections,
sub-contractors and suppliers, change control, OOS results, deviations and
investigations required to conduct the Combined Therapy Trials.  In addition,
the Quality Agreement shall detail the documentation required for each shipment
of Nektar Compound supplied to BioXcel or its designee for use in the Combined
Therapy Trials.  The Quality Agreement shall also indicate whether any required
transfer from Nektar to BioXcel of analytical methods will be necessary to
support identity testing by BioXcel of the Nektar Compound supplied to BioXcel
under this Agreement.

4.4       Supply Agreement.   Within sixty (60) days after the Effective Date
(or as soon thereafter as practicable), the Parties shall enter into a supply
agreement (the “Supply Agreement”).  The Supply Agreement shall govern
forecasting, ordering, expiration dates, procedures for acceptance and rejection
and other customary provisions for the supply of the Nektar Compound for the
Combined Therapy Trials.





24

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4.5       Supply of the CPI Compound; Termination and Replacement of this
Agreement.   Promptly following the Effective Date, the Parties shall agree in
writing on the CPI Compound to be used by BioXcel to conduct the Combined
Therapy Trials, the terms on which the CPI Compound will be obtained, and which
Party shall be responsible for contracting with the supplier of the CPI Compound
for such supply, including provisions covering forecasting, ordering, expiration
dates, procedures for acceptance and rejection, quality and other customary
provisions for the supply of  pharmaceutical products for use in clinical trials
in the United States.  In the event that Nivolumab is mutually agreed by the
Parties as the CPI Compound for use in Combined Therapy Trials, then the Parties
agree that on written notice from either Party to the other this Agreement shall
terminate and be replaced in its entirety with that certain Clinical Trial
Collaboration Agreement – Nivolumab, which has been fully negotiated by the
Parties, and which both Parties shall both execute and deliver promptly
following the termination of this Agreement.

ARTICLE 5

RESPONSIBILITIES

5.1       Specific Responsibilities of the Parties.   Subject to the terms of
this Agreement, each Party shall use Commercially Reasonable Efforts to
(i) supply the quantities of its Compound as needed to conduct a Combined
Therapy Trial on a timely basis, with BioXcel packaging, labeling and delivering
same to study sites, in accordance with the time frame(s) established by the
JDC; (ii) to conduct and complete each Combined Therapy Trial and any
Statistical Analysis Plans and Bioanalysis Plans relating thereto on a timely
basis in accordance with the Protocol, Bioanalysis Plans, Statistical Analysis
Plans and Third Party agreements relating thereto, and (iii) to timely provide
Rights of Cross-Reference where required by this Agreement. Each Party shall be
responsible for activities assigned to it by the Protocol and/or JDC that such
Party is not otherwise obligated to perform by this Agreement, provided that,
except as set forth in this Agreement, in no event shall either Party be
obligated to perform any such assigned activities without its prior written
consent (which may be reflected in the minutes of meetings of the JDC or in the
Protocol).  As of the Effective Date, each Party shall be responsible for the
following activities:

(a)      Responsibilities of BioXcel.   Subject to JDC direction and oversight
as provided in Section 2.4 and BioXcel’s Commercially Reasonably Efforts,
BioXcel shall be responsible for the following activities, subject in each case
(except as expressly provided in Section 4.1(a) with respect to the Manufacture
and supply of the BioXcel Compound) to the Parties sharing the applicable Third
Party Study Costs related to such activities in accordance with Section 7.1:

(i)         (A) Manufacturing, packaging and labeling the BioXcel Compound for
use in the Combined Therapy Trials, (B) packaging and labeling the vials
provided by Nektar of the Nektar Compound and vials provided by the CPI Compound
supplier of the CPI Compound for use in the Combined Therapy Trials, and
(C) providing the JDC (or a working team designated by the JDC) on a monthly
basis with a clinical drug supply forecast for the Nektar Compound and





25

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

the CPI Compound and the BioXcel Compound that includes strategy for drug supply
overages, drug supply quantity and required delivery dates;

(ii)       with the cooperation of Nektar, compiling, amending and filing all
necessary Combined Therapy Trial Regulatory Documentation with Regulatory
Authority(ies), maintaining and acting as the sponsor of record as provided in
21 C.F.R. 312.50 (and applicable comparable ex-US laws) with responsibility,
unless otherwise delegated in accordance with 21 CFR 312.52 (and applicable
comparable ex-US laws), for each Combined Therapy Trial and making all required
submissions to Regulatory Authorities related thereto on a timely basis;

(iii)      with the cooperation of Nektar, and subject to the provisions of
Section 9.5, listing any Combined Therapy Trial required to be listed on a
public database such as www.clinicaltrials.gov or other public registry in any
country in which such Combined Therapy Trial is being conducted in accordance
with Applicable Law and in accordance with BioXcel’s internal policies relating
to clinical trial registration; provided that Nektar shall provide BioXcel with
written notice of any comments to a proposed listing within ten (10) Business
Days of the date on which BioXcel provides the applicable information to Nektar;

(iv)       providing Nektar with reasonable advance notice of scheduled meetings
or other material non-written communications with a Regulatory Authority and the
opportunity to participate in each such meeting or other non-written
communication, to the extent that it relates to the Combined Therapy or the
Nektar Compound, and providing Nektar with the opportunity to review, provide
comments to BioXcel within ten (10) Business Days on, and, if inconsistent with
the applicable Protocol(s) or JDC guidance, approve all submissions and written
correspondence with a Regulatory Authority that relates to the Combined Therapy
or the Nektar Compound; provided, however, in no event shall BioXcel or any
Affiliate of BioXcel initiate communications with or respond to any
communications initiated by any Regulatory Authority solely with respect to the
Nektar Compound without the prior written consent of Nektar and provided further
that Nektar, if requested, shall step out of any portions of such meetings or
other non-written communications with a Regulatory Authority that relate solely
to the use of the BioXcel Compound as a monotherapy or in combination with other
compounds and BioXcel, if requested, shall step out of any portions of such
meetings or other non-written communications with a Regulatory Authority that
relate solely to the use of the Nektar Compound as a monotherapy or in
combination with other compounds;

(v)        providing to Nektar a written summary of meetings or a summary of
other  non-written communications with a Regulatory Authority within ten (10)
calendar days of such meeting or communication, and copies of any official
correspondence to or from a Regulatory Authority within two (2) Business Days of
receipt or provision, in each case to the extent that it relates to the Combined
Therapy or the Nektar Compound (or, to the extent the communication would
adversely impact the performance of a Combined Therapy Trial, the BioXcel
Compound), and copies of all Combined Therapy Trial Regulatory Documentation
that





26

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

relate to the Combined Therapy or the Nektar Compound within five (5) Business
Days of submission to Regulatory Authorities;

(vi)       drafting, and, subject to Sections 2.4 and 2.6(d), providing to
Nektar (through the JDC or otherwise) for its review and approval, each Protocol
and investigator’s brochure for a Combined Therapy Trial, and the related
template ICF, template clinical site agreement, Bioanalysis Plan and Statistical
Analysis Plan, and any material amendments to each of the foregoing (provided
that Nektar shall provide BioXcel such approval or rejection within ten (10)
Business Days of the date on which BioXcel provides the applicable document to
Nektar);

(vii)     coordinating with Nektar and providing to the JDC (or a subcommittee
designated by the JDC for such purpose) drafts of (1) submissions to the BioXcel
IND (if applicable) and/or the Combined Therapy IND (if applicable); and
(2) Combined Therapy Trial Regulatory Documentation, or portions thereof, that
relate to the Combined Therapy or the Nektar Compound, for JDC review and
approval, and providing Nektar with the opportunity to review, comment on and
approve all other written correspondence with a Regulatory Authority relating to
the Combined Therapy Trials, to the extent such correspondence relates to the
Combined Therapy or the Nektar Compound; provided that Nektar shall provide
BioXcel with written notice of any such comments (and, where applicable,
approvals or rejections) within ten (10) Business Days of the date on which
BioXcel provides the applicable document to Nektar;

(viii)    to the extent necessary for the conduct of any Combined Therapy Trial,
providing Nektar a Right of Cross-Reference to the relevant Regulatory
Documentation for the BioXcel Compound, provided that, such Right of
Cross-Reference shall terminate upon the expiration or termination of this
Agreement for purposes of conducting any new clinical studies, except that in
the case of termination for a Material Safety Issue pursuant to Section 12.4,
such Right of Cross-Reference shall remain in effect solely (1) to the extent
necessary to permit BioXcel to comply with any outstanding obligations required
by a Regulatory Authority and/or Applicable Law or (2) as necessary to permit
BioXcel to continue to dose subjects enrolled in each Combined Therapy Trial
through completion of the applicable Protocol if required by the applicable
Regulatory Authority(ies) and/or Applicable Laws;

(ix)       managing the operations of the Combined Therapy Trials in accordance
with the applicable Protocol, including overseeing compliance by any CRO with
the terms of its agreement with BioXcel relating to the Combined Therapy Trial;

(x)        subject to Sections 2.4 and 2.6(d), providing to Nektar a list of all
proposed clinical trial sites and principal investigator(s) for each Combined
Therapy Trial;

(xi)       subject to Sections  2.4 and 2.6(d), ensuring that all clinical trial
service agreements and clinical trial site agreements (A) contain intellectual
property provisions that retain each of the Parties’ respective intellectual
property rights in the BioXcel Compound, Nektar Compound, and Combined Therapy,
and (B) allow for Nektar, as well as BioXcel, to the extent permitted by
Applicable Law and any Third Party confidentiality restrictions or obligations,





27

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

to audit Combined Therapy Trial study sites for quality assurance and to inspect
and copy data, documentation and work products relating to the activities
performed by the site, including the medical records of any patient
participating in any clinical study; provided that should Nektar seek to audit a
study site (1) Nektar shall solely bear the cost and expense for such audit,
(2) BioXcel shall accompany Nektar to such audit, at date and time mutually
agreed upon by the Parties and the applicable study site, and (3) Nektar shall
provide BioXcel with a copy of any reports resulting from such audit.  This
right to inspect and copy data, documentation, and work products of a study site
may be exercised at any time during the Term, or such longer period as shall be
required by Applicable Law;

(xii)     providing Nektar with copies of each final site template ICF (if
requested by Nektar);

(xiii)    providing Nektar with minutes from any and all external drug safety
monitoring boards for the Combined Therapy Trials, if applicable, within two (2)
Business Days (or as soon as practicable) after receipt by BioXcel;

(xiv)     providing Nektar with updates on the status of the Combined Therapy
Trials at each teleconference for the clinical execution working group, or upon
Nektar’s reasonable request, including information regarding the number and
status of study sites, the number of screened subjects (actual to target), the
number of randomized subjects (actual to target), the number of dosed, ongoing,
discontinued and completed subjects, and any safety updates as contemplated by
the applicable Protocol, Section 2.1(c), and/or routinely performed by a Party
in its normal course of trial management and reporting;

(xv)      subject to the provisions of Section 2.2, owning and being responsible
for (or appointing a Third Party reasonably acceptable to Nektar to be
responsible for) the maintenance of the Global Safety Database and safety
reporting for the Combined Therapy, collecting, evaluating and reporting serious
adverse events, other safety data and any further pharmacovigilance information
from the Combined Therapy Trials, and providing Nektar with the opportunity to
participate in and comment on such pharmacovigilance activities;

(xvi)     providing Nektar with access to all safety information (including any
updates to the investigator’s brochure for the BioXcel Compound) in the Global
Safety Database through the provision of case safety reports (“CSRs”) and
listings related to the Combined Therapy or the Nektar Compound during the
Combined Therapy Trials in accordance with Section 2.2;

(xvii)   analyzing the Study Data in a timely fashion and providing Nektar with
access to the Study Data from the applicable Combined Therapy Trial as follows:

(1)        pursuant to an appropriate timetable determined by the JDC :
(A) sharing with Nektar for review and comment drafts of interim, ongoing and/or
final clinical trial reports (and/or statistical analyses in accordance with the
Statistical Analysis Plan) from the Combined Therapy Trial and (B) providing the
raw Study Data in electronic or other mutually agreed format;





28

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(2)        providing Nektar with a report of the safety data;

(3)        within approximately six (6) weeks from the completion of the
Combined Therapy Trial, provide to Nektar case report forms or patient profiles
for all patients in each Combined Therapy Trial;

(4)        within sixty (60) calendar days of the creation of a quality checked
and closed database for the Combined Therapy Trial, copies of the Form 1572s,
financial disclosures and other relevant documents required to meet regulatory
requirements related to the Combined Therapy Trial (including any data or
documents that may be required to provide Aggregate Safety Information to a
Regulatory Authority with respect to the Nektar Compound);

(5)        within approximately six (6) weeks of the creation of an electronic
quality checked and closed database for the Combined Therapy Trial, an
electronic copy of the such database; and

(6)        providing Nektar with any programs or SAS codes to be used for the
Statistical Analysis Plan for the Combined Therapy Trial;

(xviii)  obtaining supplies of any co-medications, to the extent any such
co-medications are required for use in any Combined Therapy Trial, and providing
to Nektar any information related to each Combined Therapy Trial that is
provided to the manufacturer of any co-medication pursuant to Section 9.5 herein
within five (5) Business Days after the provision of the information to the
manufacturer;

(xix)     providing Nektar with any information regarding the pharmacokinetics,
efficacy and safety of the Nektar Compound alone or in combination with the
BioXcel Compound and/or the CPI Compound;

(xx)      providing for the release by a Qualified Person (as such term will be
defined in the Quality Agreement), or providing the necessary documentation in
support of such quality release, of the BioXcel Compound if such release is
required for any Combined Therapy Trial;

(xxi)     performing either directly or through Third Parties collection of
Samples; and

(xxii)   such other responsibilities as may be agreed to by the Parties or
determined by the JDC.





29

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(b)      Responsibilities of Nektar.  Subject to JDC direction as provided in
Section 2.4 and Nektar’s Commercially Reasonably Efforts, Nektar shall be
responsible for the following activities, subject in each case (except as
expressly provided in Section 4.2(a) with respect to the Manufacture and supply
of the Nektar Compound) to the Parties sharing the applicable Third Party Study
Costs related to such activities in accordance with Section 7.1:

(i)         manufacturing and supplying unlabeled vials of the Nektar Compound,
as further described in Article 4, and providing for the release by a Qualified
Person or providing the necessary documentation in support of quality release,
of the Nektar Compound if such release is required for the Combined Therapy
Trial;

(ii)       promptly reviewing and providing comments on and communicating its
approval (or rejection) of  each Protocol, the Nektar and BioXcel investigator’s
brochures for each Combined Therapy Trial (as it relates to the Nektar Compound
and the Combined Therapy), any template ICF, Bioanalysis Plan and Statistical
Analysis Plan, and any amendments to each of the foregoing (provided that Nektar
shall provide BioXcel with written notice of any such comments (and, where
applicable, approvals or rejections) within ten (10) Business Days of the date
on which BioXcel provides the applicable document to Nektar;

(iii)      to the extent necessary for the conduct of any Combined Therapy
Trial, providing BioXcel a Right of Cross-Reference to the relevant Regulatory
Documentation for the Nektar Compound, provided that, except as provided in
Section 3.2, such Right of Cross-Reference shall terminate upon the expiration
or termination of this Agreement for purposes of conducting any new clinical
studies, except that in the case of termination for a Material Safety Issue
pursuant to Section 12.4, such Right of Cross-Reference shall remain in effect
solely (1) to the extent necessary to permit BioXcel to comply with any
outstanding obligations required by a Regulatory Authority and/or Applicable Law
or (2) as necessary to permit BioXcel to continue to dose subjects enrolled in
each Combined Therapy Trial through completion of the applicable Protocol if
required by the applicable Regulatory Authority(ies) and/or Applicable Laws;

(iv)       jointly reviewing, providing comments to BioXcel within [***]
([***])  Business Days on, and (if inconsistent with the applicable Protocol(s))
approving all Combined Therapy Trial Regulatory Documentation and providing
BioXcel with copies of Nektar Regulatory Documentation, as both Parties agree is
necessary or reasonably expected to be necessary, and is requested by BioXcel,
(1) to obtain and maintain the IND for the Combined Therapy Trials and prepare
and file any Combined Therapy Trial Regulatory Documentation in accordance with
this Agreement, or (2) to comply with Applicable Law with regard to the BioXcel
Compound and the Combined Therapy Trials, which may include information
regarding the pharmacokinetics, efficacy and safety of the Nektar Compound alone
or in combination with the BioXcel Compound and/or the CPI Compound (provided
that Nektar shall provide BioXcel with written notice of any such comments (and,
where applicable, approvals or rejections) within [***] ([***])  Business Days
of the date on which BioXcel provides the applicable document to Nektar;





30

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(v)        providing comment and input on the management of each Combined
Therapy Trial pursuant to the applicable Protocol;

(vi)       reviewing and, if applicable, suggesting alternatives to BioXcel’s
proposed list of clinical trial sites and principal investigator(s) for each
Combined Therapy Trial;

(vii)     providing BioXcel with access to an investigator’s brochure for the
Nektar Compound as determined by Nektar (and any updates thereto), as well as
all relevant safety information for the Nektar Compound;

(viii)    providing and making available as necessary information and/or persons
with knowledge concerning the Nektar Compound to support the Combined Therapy
Trials, including any interactions with a Regulatory Authority; and

(ix)       such other responsibilities as may be agreed to by the Parties or
determined by the JDC.

5.2       Documents and Combined Therapy Trial Contracts.

(a)      The Parties agree that BioXcel bears primary responsibility for conduct
of each Combined Therapy Trial and the analysis of the Study Data under the
applicable Statistical Analysis Plan.  In consultation with Nektar, BioXcel
shall draft the Protocols and Statistical Analysis Plans, and any amendments to
each of the foregoing, and shall provide such documents to Nektar for review,
comment, and if applicable, approval pursuant to Section 5.1(a)(vi) and
Sections 2.4 and 2.6(d).  Nektar shall have [***] ([***]) Business Days from the
date on which BioXcel provides the applicable document to Nektar to provide any
comments, and if applicable, approvals or rejections to BioXcel concerning the
applicable draft Protocol or Statistical Analysis Plan, or any amendment to each
of the foregoing.

(b)      Subject to Sections 2.4 and 2.6(d), BioXcel shall be responsible for
negotiating and entering into contracts for services relating to the Combined
Therapy Trials, including selecting vendors, approving contract deliverables and
managing contract performance, including site contracts, obtaining IRB approval
for site informed consent forms, obtaining signed informed consents, monitoring
plans, etc. BioXcel will be responsible for ensuring that any such contracts
allow BioXcel to provide Nektar and BMS with access to and use of Study Data,
Samples, and other information and documents as required pursuant to this
Agreement (and in no event not less than the same access or use as is granted to
BioXcel).

5.3       Other Clinical Trials.   Except for the Combined Therapy Trials, each
clinical trial for the Nektar Compound and the CPI Compound and the BioXcel
Compound, alone or in combination with other pharmaceutical agents, is
independently conducted and shall not be subject to this Agreement (but without
limiting each Party’s obligation to share relevant safety information as
provided in Section 2.1(c), Section 2.1(d) and Section 2.2).  The Nektar
Compound provided to BioXcel under this Agreement shall not be used for such
other clinical trials.  Nothing in this





31

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Agreement shall preclude either Party from conducting any such other clinical
trials as it may determine in its discretion, so long as it does not use or rely
on the Confidential Information of the other Party in doing so.

5.4       Additional Studies.   After completion of the Combined Therapy Trials,
the Parties agree to discuss in good faith additional clinical trials (other
than clinical trials contemplated by Section 2.1(a)) of the Combined
Therapy.  If the Parties jointly agree to conduct any such further clinical
trials, such further clinical trials will be conducted in accordance with a
separate agreement between the Parties.  For clarity, no Party shall be
obligated to collaborate with the other Party or agree on terms with the other
Party with respect to such additional clinical trials.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1       Collaboration Inventions.   Prior to the Effective Date of this
Agreement, Nektar and BioXcel entered into a certain Collaborative Research
Agreement, dated August 27, 2017 (“Research Agreement”).  To the extent the
ownership of intellectual property (including the rights of filing, prosecution,
enforcement, maintenance and defense of any applicable Patent Rights) is related
to the use of both the BioXcel Compound and the Nektar Compound, to the use of
the BioXcel Compound, the Nektar Compound and the CPI Compound, or to a
combination comprising the BioXcel Compound and the Nektar Compound, or a
combination comprising the BioXcel Compound, the Nektar Compound and the CPI
Compound, the Research Agreement is hereby superseded and replaced by the terms
of this Agreement. All rights to Collaboration Inventions shall be allocated as
follows:

(a)      BioXcel Ownership.   Subject to the terms of this Agreement, all
BioXcel Study Inventions shall be owned solely by BioXcel, and BioXcel will have
the full right to exploit such BioXcel Study Inventions without the consent of,
or any obligation to account to, Nektar. Nektar shall assign and hereby assigns
(and shall cause its Affiliates and contractors to assign) all right, title and
interest in any BioXcel Study Inventions to BioXcel.  Any assignments necessary
to accomplish the foregoing are hereby made, and Nektar shall execute such
further documents and provide other assistance as may be reasonably requested by
BioXcel to perfect BioXcel’s rights in such BioXcel Study Inventions, all at
BioXcel’s expense.  BioXcel shall have the sole right but not the obligation to
prepare, file, prosecute (including any proceedings relating to reissues,
reexaminations, protests, interferences, oppositions, post-grant reviews or
similar proceedings and requests for patent extensions) and maintain any BioXcel
Study Patent Rights at its own expense.

(b)      Nektar Ownership.   Subject to the terms of this Agreement, all Nektar
Study Inventions shall be owned solely by Nektar, and Nektar will have the full
right to exploit such Nektar Study Inventions without the consent of, or any
obligation to account to, BioXcel.  BioXcel shall assign and hereby assigns (and
shall cause its Affiliates and contractors to assign) all right, title and
interest in any Nektar Study Inventions to Nektar. Any assignments necessary to
accomplish the foregoing are hereby made, and BioXcel shall execute such further





32

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

documents and provide other assistance as may be reasonably requested by Nektar
to perfect Nektar’s rights in such Nektar Study Inventions, all at Nektar’s
expense.  As between Nektar and BioXcel, Nektar shall have the sole right but
not the obligation to prepare, file, prosecute (including any proceedings
relating to reissues, reexaminations, protests, interferences, oppositions,
post-grant reviews or similar proceedings and requests for patent extensions)
and maintain any Nektar Study Patent Rights at its own expense.

(c)       Combined Therapy Trial Inventions.   All Combined Therapy Trial
Inventions shall be jointly owned by the Parties, and either Party shall have
the right to freely exploit the Combined Therapy Trial Inventions and Combined
Therapy Patent Rights, both within and outside the scope of this Agreement,
without accounting or any other obligation to the other Party (except as
expressly set forth in this Section 6.1(c) and Section 6.3(d) with regard to the
filing, prosecution, maintenance and enforcement of Combined Therapy Patent
Rights) and each Party may use, exploit and grant licenses (with right to
sublicense) to Third Parties under its interest in such Combined Therapy Trial
Inventions and Combined Therapy Patent Rights.  Nektar, using outside counsel
acceptable to both Parties, shall be responsible for preparing, prosecuting,
obtaining and maintaining Patent applications and Patents within the Combined
Therapy Patent Rights.  Nektar shall keep BioXcel advised as to material
developments and all steps to be taken with respect to any such Patent
applications and Patents and shall furnish BioXcel with copies of applications
for such Patents, amendments thereto and other related correspondence to and
from Patent offices, and permit BioXcel a reasonable opportunity to review and
offer comments.  Nektar shall implement such comments of BioXcel with respect to
all such Patent applications and amendments thereto, so long as such comments
are reasonable and would not cause Nektar to be in breach of the SCA if
implemented. BioXcel shall reasonably assist and cooperate with Nektar in
preparing, prosecuting, obtaining and maintaining Patent applications and
Patents within the Combined Therapy Patent Rights.  Notwithstanding the
foregoing, Nektar shall not take any position in a submission to a Patent office
that interprets the scope of a Patent of BioXcel related to the BioXcel Compound
without the prior written consent of BioXcel. Nektar shall have the right to
disclose to BMS, subject to the confidentiality provisions of the SCA governing
disclosures of Nektar confidential information to BMS, applications for Patents,
amendments thereto and other related correspondence to and from Patent offices
contemplated by this Section to the extent necessary to comply with Nektar’s
obligations under the SCA, provided that Nektar shall not disclose any
confidential information of the CPI Compound supplier in connection therewith
(to be clear, nothing in the foregoing proviso shall prohibit Nektar from
disclosing the Combined Therapy Study Data to BMS on the terms provided herein);
and provided further,  that Nektar remains liable to BioXcel for any breach by
BMS of such confidentiality provisions. Nektar shall be reimbursed for any Third
Party costs and expenses incurred in preparing, filing, and prosecuting Combined
Therapy Patent Rights and the subsequent maintenance of Combined Therapy Patent
Rights by BioXcel such that BioXcel shall be responsible for [***] percent
([***]%) of such costs and expenses and Nektar shall be responsible for [***]
percent ([***]%) of such costs and expenses.  Nektar will report all such costs
and expenses to BioXcel in accordance with Sections 7.1 and 7.2.





33

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(i)         Abandonment of Patent or Patent application.  If Nektar determines
either: (a) not to continue the preparation, prosecution or maintenance of a
Patent application or Patent within the Combined Therapy Patent Rights; or (b)
not to file any new Patent application within the Combined Therapy Patent Rights
as requested to be filed by BioXcel, in each case, other than to optimize
overall Patent protection of claimed inventions, Nektar shall provide BioXcel
with notice of this decision within [***] ([***]) days of any decision not to
file a new Patent application, or at least [***] ([***]) days prior to any
pending lapse or abandonment of an existing Patent application or Patent.  In
such event, Nektar shall provide BioXcel with an opportunity to assume
responsibility for all costs associated with the filing or further preparation,
prosecution and maintenance of such Patent application or any Patent issuing
thereon (such filing to occur prior to the issuance of the Patent to which the
application claims priority or expiration of the applicable filing deadline, as
set forth above).  If BioXcel assumes such responsibility for such preparation,
filing, prosecution and maintenance costs, BioXcel shall have the right to
transfer the responsibility for such preparation, filing, prosecution and
maintenance of such Patent applications and/or Patents to patent counsel
selected by it and reasonably acceptable to Nektar.  In such case, Section
6.1(c) shall apply to such Patent applications and Patents mutatis mutandis.
Such Patent applications and Patents shall otherwise continue to be subject to
all of the terms and conditions of this Agreement in the same manner and to the
same extent as the other Patent applications and Patents within the Combined
Therapy Patent Rights.

(ii)       Failure to Reimburse.  If a Party elects not to reimburse the other
Party for [***] percent ([***]%) of the costs and expenses of preparation,
filing, prosecution and maintenance of a Patent application or Patent within the
Combined Therapy Patent Rights in a given country, the non-reimbursed Party
shall have the right, but not an obligation,  to prepare, file, prosecute or
maintain such Patent application or Patent in such country in its own name and
at its own expense, with the prior written consent of the other Party (which
shall not be unreasonably withheld) and the other Party shall promptly assign,
without additional consideration, all of its rights, title and interest to the
Patent application or Patent in said country and any inventions covered by such
Patent application or Patent to the non-reimbursed Party if the non-reimbursed
Party wishes to prepare, file, prosecute or maintain said Patent application or
Patent.  After giving effect to such assignment, such assigned invention and any
corresponding Combined Therapy Patent Rights thereto shall be the treated as a
BioXcel Independent Patent Rights or Nektar Independent Patent Rights, as
applicable.   The Party who does not wish to prepare, file, prosecute or
maintain a Patent application or Patent within the Combined Therapy Patent in
any country shall assist in the timely provision of all documents required under
national provisions to register said assignment of rights with the corresponding
national authorities at the sole expense of the Party who wished to prepare,
file, prosecute or maintain such Patent application or Patent in that given
country.  Nektar shall have the right to disclose to BMS, subject to the
confidentiality provisions of the SCA governing disclosures of Nektar
confidential information to BMS, applications for Patents, amendments thereto,
assignment-related documents and other related correspondence to and from Patent
offices contemplated by this subsection (ii) to the extent necessary to comply
with Nektar’s obligations under the SCA, provided that Nektar shall not disclose
any confidential information of the CPI Compound supplier in connection
therewith (to





34

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

be clear, nothing in the foregoing proviso shall prohibit Nektar from disclosing
the Combined Therapy Study Data to BMS on the terms provided herein); and
provided further,  that Nektar remains liable to BioXcel for any breach by BMS
of such confidentiality provisions.

(d)      Separation of Patent Rights.   In order to more efficiently enable the
prosecution and maintenance of the Nektar Study Patent Rights, BioXcel Study
Patent Rights and Combined Therapy Patent Rights relating to Collaboration
Inventions as described above, the Parties will use good faith efforts to
separate Nektar Study Patent Rights, BioXcel Study Patent Rights, Combined
Therapy Patent Rights, Nektar Independent Patent Rights and BioXcel Independent
Patent Rights into separate patent filings to the extent possible and without
adversely impacting such prosecution and maintenance.  Nektar shall have the
right to disclose to BMS, subject to the confidentiality provisions of the SCA
governing disclosures of Nektar confidential information to BMS, applications
for Patents, amendments thereto and other related correspondence to and from
Patent offices contemplated by this subsection (d) to the extent necessary to
comply with Nektar’s obligations under the SCA, provided that Nektar shall not
disclose any confidential information of the CPI Compound supplier in connection
therewith (to be clear, nothing in the foregoing proviso shall prohibit Nektar
from disclosing the Combined Therapy Study Data to BMS on the terms provided
herein); and provided further,  that Nektar remains liable to BioXcel for any
breach by BMS of such confidentiality provisions.

6.2       Disclosure and Assignment of Collaboration Inventions.   Each Party
shall disclose promptly to the other Party in writing and on a confidential
basis all Collaboration Inventions, prior to any public disclosure or filing of
Patent applications and allowing sufficient time for comment by the other
Party.   Nektar shall have the right to disclose to BMS, subject to the
confidentiality provisions of the SCA governing disclosures of Nektar
confidential information to BMS, all Collaboration Inventions, prior to any
public disclosure or filing of patent applications, to the extent necessary to
comply with Nektar’s obligations under the SCA, provided that Nektar shall not
disclose any confidential information of the CPI Compound supplier in connection
therewith (to be clear, nothing in the foregoing proviso shall prohibit Nektar
from disclosing the Combined Therapy Study Data to BMS on the terms provided
herein); and provided further,  that Nektar remains liable to BioXcel for any
breach by BMS of such confidentiality provisions. In addition, each Party shall,
and does hereby, assign, and shall cause its Affiliates and contractors to so
assign, to the other Party, without additional compensation, such right, title
and interest in and to any Collaboration Inventions as well as any intellectual
property rights with respect thereto, as is necessary to fully effect, as
applicable, the sole ownership provided for in Sections 6.1(a) and 6.1(b) and
the joint ownership provided for in Section 6.1(c).

6.3       Infringement of Patent Rights by Third Parties.

(a)      Notice.   Each Party shall promptly notify the other Party in writing
of any alleged or threatened (in writing) infringement, or misappropriation by a
Third Party, of Combined Therapy Patent Rights, of which its in-house patent
counsel becomes aware (such infringement, “Infringement,” and “Infringe” shall
be interpreted accordingly).





35

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(b)      Infringement of BioXcel Study Patent Rights.   For all Infringement of
BioXcel Study Patent Rights or BioXcel Independent Patent Rights anywhere in the
world, BioXcel shall have the exclusive right to prosecute such Infringement as
it may determine in its sole and absolute discretion, and BioXcel shall bear all
related expenses and retain all related recoveries.   Nektar shall reasonably
cooperate with BioXcel or its designee (to the extent Nektar has relevant
information arising out of this Agreement), at BioXcel’s request and expense, in
any such action.

(c)       Infringement of Nektar Study Patent Rights.   For all Infringement of
Nektar Study Patent Rights or Nektar Independent Patent Rights anywhere in the
world, Nektar shall have the exclusive right to prosecute such Infringement as
it may determine in its sole and absolute discretion, and Nektar shall bear all
related expenses and retain all related recoveries.  BioXcel shall reasonably
cooperate with Nektar or its designee (to the extent BioXcel has relevant
information arising out of this Agreement), at Nektar’s request and expense, in
any such action.

(d)      Infringement of Combined Therapy Patent Rights.

(i)         With respect to Infringement of Combined Therapy Patent Rights, the
Parties shall mutually agree as to whether to bring an enforcement action to
seek the removal or prevention of such Infringement and damages therefor and, if
so, which Party shall bring such action, with any costs and expenses relating
thereto to be allocated in accordance with Section 6.3(d)(ii).

(ii)       Regardless of which Party brings an enforcement action pursuant to
Section 6.3(d)(i), the other Party hereby agrees to cooperate reasonably in any
such action, including, if required, by bringing a legal action or furnishing a
power of attorney.  If the Parties mutually agree to bring an enforcement
action, Nektar shall be responsible for [***] percent ([***]%), and BioXcel
shall be responsible for [***] percent ([***]%), of the reasonable and
verifiable costs and expenses incurred in connection with any such action.  If
either Party recovers monetary damages from any Third Party in an action
approved by the Parties and brought under this Section  6.3(d)(ii), such
recovery shall be allocated first to the reimbursement of any actual,
unreimbursed costs and expenses incurred by the Parties in such litigation
(including, for this purpose, a reasonable allocation of expenses of internal
counsel), then pro rata in accordance with the aggregate amounts spent by both
Parties, and any remaining amounts shall be split [***] percent ([***]%) to
BioXcel and [***] percent ([***]%) to Nektar, unless the Parties agree in
writing to a different allocation.  In connection with any proceeding under this
Section 6.3(d), neither Party shall enter into any settlement without the prior
written consent of the other Party.

6.4       Infringement of Third Party Rights.

(a)      Notice.   If the activities relating to the Combined Therapy Trials
become the subject of a claim of infringement of a patent, copyright or other
proprietary right by a Third Party anywhere in the world, the Party first having
notice of the claim shall promptly notify the





36

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

other Party and, without regard to which Party is charged with said infringement
and the venue of such claim, the Parties shall promptly confer to discuss the
claim.

(b)      Defense.   If both Parties are charged with infringement pursuant to a
claim described in Section 6.4(a), the Parties shall defend such claim jointly,
unless they agree otherwise.  If only one Party is charged with infringement,
such Party will have the first right but not the obligation to defend such
claim.  If the charged Party does not commence actions to defend such claim
within [***] ([***]) calendar days after being so charged, then the other Party
shall have the right, but not the obligation, to defend any such claim.  In any
event, the non-defending Party shall reasonably cooperate with the Party
conducting the defense of the claim and shall have the right to participate with
separate counsel at its own expense, and the defending Party shall consider
comments by the non-defending Party in good faith.  The Party defending the
claim shall bear the cost and expenses of the defense of any such Third Party
infringement claim and shall have sole rights to any recovery.  If the Parties
jointly defend the claim, BioXcel shall bear [***] percent ([***]%), and Nektar
shall bear [***] percent ([***]%) of any costs and expenses of the defense of
any such Third Party infringement claim; provided, however, that,
notwithstanding the foregoing, if the claim relates solely to one Party’s
Compound, such Party will bear one hundred percent (100%) of the costs and
expenses of the defense of such claim, shall have sole rights to any recovery
and shall have the sole right, but not the obligation, to defend, settle and
otherwise handle the disposition of such claim.  If either Party recovers
monetary damages from any Third Party while jointly defending the claim, such
recovery shall be allocated first to the reimbursement of any actual,
unreimbursed costs and expenses incurred by the Parties in such litigation
(including, for this purpose, a reasonable allocation of expenses of internal
counsel) pro rata in accordance with the aggregate amounts spent by both
Parties, and any remaining amounts shall be split [***] percent ([***]%) to
BioXcel and [***] percent ([***]%) to Nektar, unless the Parties agree in
writing to a different allocation.  Neither Party shall enter into any
settlement concerning activities under this Agreement or the Combined Therapy
that affects the other Party’s rights under this Agreement or imposes any
obligations on the other Party, including any admissions of wrongdoing on behalf
of the other Party, without such other Party’s prior written consent, not to be
unreasonably withheld or delayed, except that a Party may settle any claim that
solely relates to its Compound without the consent of the other Party as long as
such other Party’s rights under this Agreement are not adversely impacted (in
which case, it will obtain such other Party’s prior written consent, not to be
unreasonably withheld or delayed).

6.5       Combined Therapy Trial Regulatory Documentation.   Subject to the
license and other rights granted by each Party to the other Party pursuant to
this Agreement, BioXcel and Nektar shall jointly own all right, title and
interest in and to the Combined Therapy Trial Regulatory Documentation;
provided, however, that Nektar shall retain sole and exclusive ownership of any
Nektar Regulatory Documentation provided to BioXcel under this Agreement that is
submitted with or referenced in the Combined Therapy Trial Regulatory
Documentation and that BioXcel shall retain sole and exclusive ownership of any
BioXcel Regulatory Documentation that is submitted with or referenced in the
Combined Therapy Trial Regulatory Documentation.  This Section 6.5 is without
limitation of any other disclosure obligations under this Agreement.





37

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

ARTICLE 7

COLLABORATION COSTS AND EXPENSES

7.1       Combined Therapy Trial Expenses.   Expenses incurred as described in
Article 4 (regarding Manufacturing and supply up to the point where the
applicable BioXcel Compound or Nektar Compound arrives at the BioXcel labeling
and distribution facility for the applicable Combined Therapy Trial), and
Article 6 (regarding intellectual property) shall be borne or shared by the
Parties as provided in such Articles.  In addition, each Party shall bear its
own Third Party License Payments as set forth in Section 2.6(b).  For all other
expenses that are directly attributable or reasonably allocable to the conduct
of the Combined Therapy Trials, (a) Nektar will be responsible for [***] percent
([***]%) of all out-of-pocket costs paid to Third Parties (including taxes, to
the extent non-creditable to BioXcel) reasonably incurred in connection with
Third Party Contractors, CROs,  laboratories and clinical sites/IRBs or
otherwise by either Party in connection with the performance of the Combined
Therapy Trials including, but not limited to, BioXcel’s out-of-pocket costs of
labeling and packaging the unlabeled vials of the Nektar Compound provided by
Nektar, labeling and packaging the commercially labeled vials of the CPI
Compound provided by the CPI Compound supplier, and labeling and packaging the
BioXcel Compound, in each case for distribution to clinical sites, and those
costs described under Section 8.5, and that are incurred consistent with the
JDC-approved budget for each Combined Therapy Trial (“Third Party Study Costs”);
and (b) each Party shall be solely responsible for all of its own internal costs
(including all internal full-time equivalents and all costs of individuals
engaged as independent contractors) incurred by such Party or any of its
Affiliates in the performance of each Combined Therapy Trial, to the extent not
included in the definition of Third Party Study Costs.  For the avoidance of
doubt, Third Party Study Costs does not include Third Party License Payments by
Nektar, Third Party License Payments by BioXcel or any Third Party Claims.

7.2       Invoicing; Payment.

(a)      Designation of Finance Representatives; Reconciliation.

(i)         Each of the Parties shall designate a representative from its
Finance Department to interact with the designee of the other Party concerning
preparation of the budget for each Combined Therapy Trial (including the Initial
Trial) for approval by the JDC, reconciliation of costs incurred in the conduct
of each Combined Therapy Trial, the method to be used by both Parties to
determine the amounts to be invoiced by BioXcel to Nektar hereunder, and to act
as the point of contact for any other matters arising between the Parties under
Article 7 (the “Finance Representatives”).  Nektar shall reimburse BioXcel, on a
quarterly basis in arrears, for Nektar’s [***] percent ([***]%) share of all
Third Party Study Costs under U.S. Generally Accepted Accounting Principles
incurred by BioXcel during the prior quarter.  Without the prior written consent
of Nektar, the amount to be reimbursed by Nektar for its [***] percent ([***]%)
share of Third Party Study Costs as provided in the previous sentence shall not
exceed [***] United





38

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

States dollars ($[***]) per patient completing Combined Therapy in accordance
with the Protocol.  In the event BioXcel becomes aware that its actual Third
Party Study Costs would cause the cap on Nektar’s reimbursement obligation to be
exceeded, BioXcel shall promptly notify Nektar through its JDC representatives,
and the Parties, through the JDC, shall discuss whether to adjust the budget and
whether the cap on Nektar’s reimbursement obligation should be revised to cover
[***] percent ([***]%) of BioXcel’s actual Third Party Study Costs.  Within
[***] ([***]) Business Days after the end of each quarter BioXcel shall submit
to Nektar an estimate of Nektar’s [***] percent ([***]%) share of Third Party
Study Costs for the prior quarter.  Within [***] ([***]) Business Days of the
end of each quarter BioXcel shall submit to Nektar (1) a final invoice for
Nektar’s [***] percent ([***]%) share of Third Party Study costs for the prior
quarter, and (2) an electronic report that specifies in reasonable detail all
such expenses included in such Third Party Study Costs, and all Section 5.1(a)
and Section 8.5 costs during such prior quarter (a “Quarterly Report”).  All
BioXcel invoices to Nektar shall be in United States dollars.  Third Party Study
Costs incurred by BioXcel in a currency other than United States dollars shall
be converted to United States dollars by BioXcel using BioXcel’s standard
currency conversion methodology consistently applied. Nektar agrees to accept
electronic copies of invoices and reports, in .pdf format, emailed to Nektar at
AP@Nektar.com as sufficient delivery thereof to process payments to BioXcel.  If
requested by Nektar in writing, BioXcel shall provide invoices or other
appropriate supporting documentation for any payments to a Third Party exceeding
[***] United States dollars ($[***]).  If requested by Nektar in writing,
BioXcel shall provide a reconciliation between the cumulative amounts paid and
the expenses recorded by BioXcel for the Combined Therapy Trial as reported
under U.S. Generally Accepted Accounting Principles. The Parties shall seek to
resolve any questions related to such invoices and/or Quarterly Reports within
[***] ([***]) Business Days following receipt by Nektar of BioXcel’s invoice and
Quarterly Report hereunder.  Based on the invoices and reports, payment will be
made by Nektar within [***] ([***]) calendar days after the delivery of such
invoice and Quarterly Report.  If Nektar disputes an amount due on an invoice,
Nektar will notify BioXcel of such dispute within [***] ([***]) Business Days of
receipt of such invoice and shall pay the amount not in dispute after BioXcel
submits a new invoice for the undisputed amount.  The Parties shall use good
faith efforts to discuss and resolve any disputed amounts.  Any undisputed
invoiced amount which is not paid by its due date shall be assessed a late
payment fee at the rate of one percent (1%) per month, compounded monthly, or at
the highest rate permitted under Applicable Law, if less.

(ii)       BioXcel shall reimburse Nektar, on a quarterly basis in arrears, for
BioXcel’s [***] percent ([***]%) share of all costs and expenses incurred by
Nektar under Article 6, actually invoiced to Nektar by Third Parties during the
prior quarter.  Within [***] ([***]) Business Days of the end of each quarter,
Nektar shall (1) submit to BioXcel an invoice for BioXcel’s [***] percent
([***]%) share of all such Article 6 costs and expenses, and (2) an electronic
report that specifies in reasonable detail all such Article 6 costs expenses
during such quarter (a “Quarterly Patent Costs Report”).  All Nektar invoices to
BioXcel shall be in United States dollars.  Third Party expenses incurred by
Nektar in a currency other than United States dollars shall be converted to
United States dollars by Nektar using Nektar’s standard currency conversion
methodology consistently applied.  BioXcel agrees to accept electronic copies of





39

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

invoices and reports, in .pdf format, emailed to BioXcel at an address provided
by the BioXcel Alliance Manager as sufficient delivery thereof to process
payments to Nektar.  If requested by BioXcel in writing, Nektar shall provide
invoices or other appropriate supporting documentation for any payments to a
Third Party exceeding $[***].  If requested by BioXcel in writing, Nektar shall
provide a reconciliation between the cumulative amounts invoiced to BioXcel and
the expenses recorded by Nektar for the Combined Therapy Trial as reported under
U.S. Generally Accepted Accounting Principles. The Parties shall seek to resolve
any questions related to such invoices and/or Quarterly Patent Costs Reports
within [***] ([***]) Business Days following receipt by BioXcel of Nektar’s
invoice and Quarterly Patent Costs Report hereunder.  Based on the invoices and
reports, payment will be made by BioXcel within [***] ([***]) calendar days
after the delivery of such invoice and Quarterly Patent Costs Report.  If
BioXcel disputes an amount due on an invoice, BioXcel will notify Nektar of such
dispute within [***] ([***]) Business Days of receipt of such invoice and shall
pay the amount not in dispute after Nektar submits a new invoice for the
undisputed amount.  The Parties shall use good faith efforts to discuss and
resolve any disputed amounts.  Any undisputed invoiced amount which is not paid
by its due date shall be assessed a late payment fee at the rate of one percent
(1%) per month, compounded monthly, or at the highest rate permitted under
Applicable Law, if less.

(b)      Payment Method by Nektar.  Nektar shall pay all amounts due hereunder
to BioXcel in United States dollars by check or by electronic funds transmission
to the BioXcel account below or such bank account BioXcel designates in writing
from time to time.

BioXcel Tax ID # 82-1386754

BioXcel Bank Account Information:

Account Name: [***]

Account No. [***]

ABA Routing No. [***]

 

(c)       Payment Method by BioXcel.  BioXcel shall pay all amounts due
hereunder to Nektar in United States dollars by check or by electronic funds
transmission to the Nektar account below or such bank account Nektar designates
in writing from time to time.

Nektar Tax ID # 94-3134940

Nektar Bank Account Information:

[***]

Account No. [***]

Routing No. [***]

Swift Code (international wires) [***]

 

7.3       Audit.  At the request (and expense) of Nektar, BioXcel shall permit
an independent certified public accountant appointed by Nektar and reasonably
acceptable to BioXcel (provided that such accountant shall be compensated on the
basis of time spent on the audit and not on a contingency basis, and shall have
entered into a confidentiality agreement with BioXcel),





40

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

at reasonable times and upon reasonable notice, to examine only those records as
may be reasonably necessary to determine, with respect to any calendar year
ending not more than [***] ([***]) years prior to Nektar’s request, the
correctness or completeness of any invoice submitted to Nektar or other payment
made to BioXcel pursuant to this Agreement.  The foregoing right of review may
be exercised only once per year and only once with respect to each such periodic
report and payment.  Results of any such examination shall be: (a) made
available to both Parties; and (b) subject to Article 9.  Nektar shall bear the
full cost of the performance of any such audit, unless such audit discloses a
variance of more than [***]percent (+/- [***]%) from the amount of the original
report or payment calculation, in which case, BioXcel shall bear the full cost
of the performance of such audit.  BioXcel shall have reciprocal audit rights
for any Article 6 costs and expenses incurred by Nektar and invoiced to BioXcel
hereunder.  If, as a result of any audit, it is shown that payments received by
the Parties under this Agreement were less or more than the amount which should
have been received, then the appropriate Party shall make or refund all payments
required to be made to eliminate any discrepancy revealed by said audit within
[***] ([***]) calendar days.

ARTICLE 8

RECORDS AND STUDY DATA

8.1       Records.   Each Party shall maintain complete and accurate records of
all work conducted with respect to the Combined Therapy Trials and of all
results, information, data, data analyses, reports, records, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences
and developments made by or provided to either Party, or by the Parties
together, in the course of such Party(ies)’ efforts with respect to the Combined
Therapy Trials (including the Statistical Analysis Plan and any Bioanalysis Plan
to be conducted pursuant to this Agreement) (such results, information, data,
data analyses, reports, case report forms, adverse event reports, trial records,
methods, processes, practices, formulae, instructions, skills, techniques,
procedures, experiences, developments, and each Protocol referred to as the
“Study Data”).  Such records shall fully and properly reflect all work done and
results achieved in the performance of the Combined Therapy Trials in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.

8.2       Ownership of Study Data.   Nektar shall own the Study Data to the
extent that it relates exclusively to the Nektar Compound (“Nektar Study Data”),
and BioXcel shall own the Study Data to the extent that it relates exclusively
to the BioXcel Compound (“BioXcel Study Data”).  Both Parties shall jointly own
any Study Data that does not relate exclusively to the BioXcel Compound or the
Nektar Compound (“Combined Therapy Study Data”).  Each Party shall, and does
hereby, assign, and shall cause its Affiliates to so assign, to the other Party,
without additional compensation, such right, title and interest in and to any
Study Data as is necessary to fully effect the foregoing, and agrees to execute
all instruments as may be reasonably necessary to effect same.  Nektar shall
have the right to disclose the Combined Therapy Study Data to BMS, and BMS shall
have the right to use the Combined Therapy Study Data as provided in the SCA;
 provided that Nektar shall not disclose any confidential information of the CPI
Compound supplier





41

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

in connection therewith, including any data, results or information relating
solely to the CPI Compound or any pharmacokinetic information relating to the
CPI Compound (to be clear, nothing in the foregoing proviso shall prohibit
Nektar from disclosing the Combined Therapy Study Data to BMS on the terms
provided herein).

8.3       Use of Study Data.

(a)      Use of a Party’s Own Study Data.   Each Party may use and analyze its
own Study Data for any purpose without obligation or accounting to the other.

(b)      Use of Combined Therapy Study Data by Nektar.   Nektar and its
Affiliates and each of their respective (sub)licensees shall have the right to
use and analyze the Combined Therapy Study Data (x) in connection with its
independent development, commercialization or other exploitation of the Nektar
Compound (alone or in combination with other compounds) and/or for inclusion in
the safety database for the Nektar Compound, as applicable, in each case without
the consent of, or any obligation to account to, BioXcel, and (y) to conduct
studies with Samples pursuant to Section 8.5.  Subject to Section 8.5, the
results of all such analyses or uses shall be owned by Nektar, including any
intellectual property arising out of same, unless the Parties shall have agreed
otherwise in writing.  Nektar, its Affiliates and licensees shall also be
entitled to use the Combined Therapy Study Data during and following the Term to
(1) make regulatory filings and seek approvals for the Nektar Compound,  either
alone or in combination with other compounds and (2) to promote indications
based on, and to disseminate, the Combined Therapy Study Data for the benefit of
the Nektar Compound, either alone or as part of the Combined Therapy, where
permitted by and in accordance with Applicable Law; provided, that nothing in
the foregoing is intended or shall be construed as granting Nektar any right or
license, expressly or impliedly, to make, have made, use, sell, offer for sale,
or import the BioXcel Compound.  BioXcel grants Nektar, its Affiliates and
licensees of the Nektar Compound an irrevocable Right of Cross-Reference to the
relevant Regulatory Documentation Controlled by BioXcel for the BioXcel Compound
or the Combined Therapy to the extent necessary for Nektar, its Affiliates and
licensees of the Nektar Compound to exercise the rights under clause (1) and
clause (2) of this Section 8.3(b), which right shall survive any expiration or
termination of this Agreement. If requested by Nektar in writing, BioXcel (or if
applicable a BioXcel Affiliate or Third Party collaborator) shall provide Nektar
with a signed statement, in form and content reasonably acceptable to Nektar,
confirming the rights of Nektar, its Affiliates and licensees of the Nektar
Compound to exercise the Right of Cross-Reference to Regulatory Documentation
Controlled by BioXcel, BioXcel Affiliates and their Third Party collaborators as
provided in this Section 8.3(b).

(c)       Use of Combined Therapy Study Data by BioXcel.  BioXcel its Affiliates
and each of its and their respective (sub)licensees shall have the right to use
and analyze the Combined Therapy Study Data (x) in connection with its
independent development, commercialization or other exploitation of the BioXcel
Compound (alone or in combination with other compounds) and/or for inclusion in
the safety database for the BioXcel Compound, in each case without the consent
of, or any obligation to account to, Nektar and (y) to conduct studies with





42

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Samples pursuant to Section 8.5.  Subject to Section 8.5, the results of all
such analyses or uses shall be owned by BioXcel, including any intellectual
property arising out of same, unless the Parties shall have agreed otherwise in
writing.  BioXcel, its Affiliates and licensees shall be entitled to use the
Combined Therapy Study Data during and following the Term to (1) make regulatory
filings and seek approvals for the BioXcel Compound, either alone or in
combination with other compounds and (2) to promote indications based on, and to
disseminate, the Combined Therapy Study Data for the benefit of the BioXcel
Compound, either alone or as part of the Combined Therapy, where permitted by
and in accordance with Applicable Law; provided that nothing in the foregoing is
intended or shall be construed as granting BioXcel any right or license,
expressly or impliedly, to make, have made, use, sell, offer for sale, or import
the Nektar Compound.  Nektar grants BioXcel, its Affiliates and licensees of the
BioXcel Compound an irrevocable Right of Cross-Reference to the relevant
Regulatory Documentation Controlled by Nektar for the Nektar Compound to the
extent necessary for BioXcel, its Affiliates and licensees of the BioXcel
Compound to exercise the rights under clause (1) and clause (2) of this Section
8.3(c), which right shall survive any expiration or termination of this
Agreement. If requested by BioXcel in writing, Nektar (or if applicable a Nektar
Affiliate or Third Party collaborator) shall provide BioXcel with a signed
statement, in form and content reasonably acceptable to BioXcel, confirming the
rights of BioXcel, its Affiliates and licensees of the BioXcel Compound to
exercise the Right of Cross-Reference to Regulatory Documentation Controlled by
Nektar, Nektar Affiliates and their Third Party collaborators as provided in
this Section 8.3(c).

(d)      Biomarker/Diagnostic Agent Development.   Each Party may use and
disclose to a Third Party the Combined Therapy Study Data and its Compound’s
Study Data, under obligations of confidentiality consistent with this Agreement,
to develop and commercialize a biomarker or diagnostic test for use with its
Compound and/or the Combined Therapy, and, unless otherwise mutually agreed by
the Parties in writing, will own any intellectual property arising out of the
work funded or conducted by it with or through such Third Party.  The Parties
will discuss in good faith any opportunities to jointly participate in the
development of any such biomarker or diagnostic test for use with the Combined
Therapy.

(e)       No Other Uses.   All other uses of Study Data are limited solely to
those permitted by this Agreement, and neither Party may use Study Data for any
other purpose without the written consent of the other Party during and after
the Term of this Agreement.

8.4       Access to Study Data.   Subject to the provisions of Sections 2.2,
 5.1(a)(xvi) and 5.1(a)(xvii), each Party and BMS shall have access to all
Combined Therapy Study Data (including de-identified patient records) as soon as
reasonably practicable after such Study Data is reasonably available to or
generated by the Party responsible for generating or collecting such Study Data.

8.5       Samples.  Samples collected in the course of activities conducted
under this Agreement shall be jointly owned by the Parties (to the extent not
owned by the patient and/or the clinical trial site).  Any such Samples shall be
collected in accordance with the applicable Protocol and ICFs.  Neither Party
shall be permitted to use such Samples for any purpose without the prior





43

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

written consent of the other Party, which consent shall not be unreasonably
withheld if such use is directed to the Combined Therapy and with the terms of
such use to be set forth in a written agreement between the Parties setting
forth the Samples to be used, and any appropriate terms/restrictions on such
use.  Any data and intellectual property arising out of such Sample use shall be
owned by the Party conducting such study using same; provided that to the extent
that any such data or intellectual property relates solely to the Combined
Therapy (or biomarkers solely for use with the Combined Therapy), such data or
intellectual property shall be considered Combined Therapy Study Data or
Combined Therapy Trial Inventions/Combined Therapy Patent Rights, as the case
may be.  Samples for PK and ADA serum analysis will be stored for future use in
BioXcel’s sample repository (with the expectation that Nektar will store, at its
own expense, those samples that it expects to use in studies), provided, that if
the Party holding the Samples determines that it no longer has a use for the
Samples and the other Party determines that it does, then the Samples shall,
subject to Applicable Law and the terms of the signed ICFs, be transferred to
the other Party and may be used solely thereafter by the other Party.  If
neither Party has any further use for the Samples, then the remaining Samples
will be destroyed pursuant to the respective Party’s standard operating
procedures for sample retention and destruction, subject to the terms of and
permission(s) granted in the ICFs by the subjects contributing the Samples in
the Combined Therapy Trials.  All Third Party Study Costs for collecting,
testing and storing the Samples will be split between the Parties in accordance
with Sections 7.1 and 7.2, except as otherwise noted in this Section 8.5.

ARTICLE 9

CONFIDENTIALITY

9.1       Nondisclosure of Confidential Information.

(a)      Prior to the Effective Date of this Agreement, BioXcel and Nektar
entered into a certain Mutual Confidentiality Agreement dated July 27, 2016, as
amended July 18, 2018 (“CDA”).  As it relates to disclosures involving BXCL701
and NKTR-214 only, the CDA is hereby terminated and replaced by the terms of
this Agreement.  Any Confidential Information relating thereto previously
disclosed by the Parties pursuant to the CDA shall now be Confidential
Information for purposes of this Agreement and the Parties shall treat it as
such in accordance with the terms hereof.  All written, visual, oral and
electronic data, information, know-how or other proprietary information or
materials, both technical and non-technical, disclosed by one Party (the
“Disclosing Party”) to any other Party (the “Receiving Party”) pursuant to this
Agreement that (a) if in tangible form, is labeled in writing as “proprietary”
or “confidential” (or similar reference); or (b) if in oral or visual form, is
identified as proprietary or confidential or for internal use only at the time
of disclosure or within thirty (30) calendar days thereafter shall be
“Confidential Information” of the Disclosing Party, and all Study Data and
Collaboration Inventions shall be the Confidential Information of the Party
owning such Study Data or Collaboration Invention (as provided in Section 8.2
with regard to Study Data and Section 6.1 with regard to Collaboration
Inventions).  For purposes of this Agreement, regardless of which Party
discloses such Confidential Information to the other, (i) all BioXcel Study
Inventions, BioXcel Technology and BioXcel





44

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Regulatory Documentation shall be Confidential Information of BioXcel and Nektar
shall be deemed the Receiving Party, (ii) all Nektar Study Inventions, Nektar
Technology, and Nektar Regulatory Documentation shall be Confidential
Information of Nektar and BioXcel shall be deemed the Receiving Party, and
(iii) all Combined Therapy Inventions, Combined Therapy Study Data and Combined
Therapy Trial Regulatory Documentation shall be Confidential Information of each
Party.

(b)      Except to the extent expressly authorized in this Section 9.1 and
Sections 9.2,  9.3 and 9.5 below, or as otherwise agreed in writing by the
Parties, each Party agrees that, for the Term and for a period of [***] ([***])
years thereafter (or for any Confidential Information that is identified in
writing at the time of disclosure as a trade secret related to each Party’s
Compound, for as long as it is not part of the public domain), it shall (x) keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information owned by the Disclosing Party, (y) treat the Disclosing
Party’s Confidential Information with the same degree of care the Receiving
Party uses for its own confidential information but in no event with less than a
reasonable degree of care; and (z) reproduce the Disclosing Party’s Confidential
Information solely to the extent necessary to accomplish the Receiving Party’s
obligations under this Agreement, with all such reproductions being considered
the Disclosing Party’s Confidential Information.

(c)       Notwithstanding anything to the contrary in this Section 9.1, and
subject to Section 8.3, the Receiving Party may disclose the Disclosing Party’s
Confidential Information to its employees, consultants, agents or permitted
sublicensees solely on a need-to-know basis for the purpose of fulfilling the
Receiving Party’s obligations under this Agreement; provided, however, that
(1) any such employees, consultants, agents or permitted sublicensees are bound
by obligations of confidentiality at least as restrictive as those set forth in
this Agreement, and (2) the Receiving Party remains liable for the compliance of
such employees, consultants, agents or permitted sublicensees with such
obligations.  Each Receiving Party acknowledges that in connection with its and
its representatives examination of the Confidential Information of the
Disclosing Party, the Receiving Party and its representatives may have access to
material, non-public information, and that the Receiving Party is aware, and
will advise its representatives who are informed as to the matters that are the
subject of this Agreement, that State and Federal laws, including United States
securities laws, impose restrictions on the dissemination of such information
and trading in securities when in possession of such information.  Each
Receiving Party agrees that it will not, and will advise its representatives who
are informed as to the matters that are the subject of this Agreement to not,
purchase or sell any security of the Disclosing Party on the basis of the
Confidential Information to the extent such Confidential Information constitutes
material non-public information about the Disclosing Party or such security.

9.2       Exceptions.   The obligations in Section 9.1 shall not apply with
respect to any portion of Confidential Information that the Receiving Party can
demonstrate by contemporaneous tangible records or other competent proof:





45

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(a)      was already known to the Receiving Party (or its Affiliates), other
than under an obligation of confidentiality, either (i) at the time of
disclosure by the Disclosing Party, or (ii) if applicable, at the time that it
was generated hereunder, whichever ((i) or (ii)) is earlier;

(b)      was generally available to the public or otherwise part of the public
domain either (i) at the time of its disclosure to the Receiving Party, or
(ii) if applicable, at the time that it was generated hereunder, whichever ((i)
or (ii)) is earlier;

(c)       became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party in breach of this Agreement;

(d)      was disclosed to the Receiving Party (or its Affiliates), other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the Party owning or Controlling the information not to disclose such
information to others; or

(e)       was independently discovered or developed by the Receiving Party (or
its Affiliates) without the use of or reference to the Confidential Information
belonging to the Disclosing Party.

9.3       Authorized Disclosure.   Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information solely owned by the
other Party to the extent such disclosure is reasonably necessary in the
following instances:

(a)      filing or prosecuting Patent Rights;

(b)      prosecuting or defending litigation;

(c)       complying with Applicable Law or the rules or regulations of any
securities exchange on which such Party’s stock is listed;

(d)      disclosure, in connection with the performance of this Agreement, to
Affiliates, permitted sublicensees, contractors, ethics committees and
institutional review boards (collectively, “IRBs”), CROs, academic institutions,
consultants, agents, investigators, and employees and contractors engaged by
study sites and investigators involved with the Combined Therapy Trials, each of
whom, subject to Section 2.6(d), prior to disclosure must be bound by similar
terms of confidentiality and non-use at least equivalent in scope to those set
forth in this Article 9;

(e)       disclosure that is deemed necessary by either Party to be disclosed to
its respective Affiliates, agents, consultants or actual or prospective
licensees (or other bona fide collaborators) in furtherance of the development,
manufacture and/or commercialization of such Party’s Compound, on the condition
that such Third Parties agree to be bound by confidentiality





46

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

and non-use obligations that are substantially consistent with the
confidentiality and non-use provisions contained in this Agreement;

(f)       disclosure to its attorneys, accountants, auditors and other advisors
on a need to know basis provided such individuals or Entities are bound to
confidentiality and nondisclosure requirements by professional rules of conduct
or nondisclosure agreements, and to actual or prospective acquirers, lenders,
financers, or investors as may be necessary to comply with the terms, or in
connection with their evaluation, of such potential or actual acquisition, loan,
financing, or investment; on the condition that such acquires, lenders,
financers, or investors agree to be bound by confidentiality and non-use
obligations that are substantially consistent with the confidentiality and
non-use provisions contained in this Agreement;

(g)      disclosure of the Combined Therapy Study Data, Combined Therapy Trial
Inventions and Combined Therapy Patent Rights to Regulatory Authorities in
connection with the development of the Combined Therapy, the BioXcel Compound or
the Nektar Compound; and

(h)      disclosure of relevant safety information contained within the Combined
Therapy Study Data to investigators, IRBs/or ethics committees and Regulatory
Authorities that are involved in other clinical trials of the BioXcel Compound
with respect to BioXcel, and the Nektar Compound with respect to Nektar, and (in
the event of a Material Safety Issue) to Third Parties that are collaborating
with BioXcel or Nektar, respectively in the conduct of such other clinical
trials of the BioXcel Compound or the Nektar Compound, in each case solely to
the extent necessary for the conduct of such clinical trials and/or to comply
with Applicable Law and regulatory requirements.

Notwithstanding the foregoing, if a Party is required or otherwise intends to
make a disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 9.3(b) and/or Section 9.3(c), it shall give advance notice to the
Disclosing Party of such impending disclosure and endeavor in good faith to
secure confidential treatment of such Confidential Information and/or reasonably
assist the Party that owns such Confidential Information in seeking a protective
order or other confidential treatment.

9.4       Disclosure to BMS.   Notwithstanding anything in this Agreement to the
contrary, Nektar shall have the right, subject to the confidentiality provisions
of the SCA governing disclosure of Nektar Confidential Information to BMS, to
disclose to BMS any Trial Overview, Protocol, budget, Combined Therapy Study
Data and all information disclosed to Nektar by BioXcel pursuant to Article 2
and Article 5 for any Combined Therapy Trial, provided that Nektar shall not
disclose any confidential information of the CPI Compound supplier in connection
therewith, including any data, results or information relating solely to the CPI
Compound or any pharmacokinetic information relating to the CPI Compound (to be
clear, nothing in the foregoing proviso shall prohibit Nektar from disclosing
the Combined Therapy Study Data to BMS on the terms provided herein); and
provided further,  that Nektar remains liable to BioXcel for any breach by BMS
of such confidentiality provisions.





47

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9.5       Press Releases and Publications.

(a)      The Parties shall jointly agree to the content and timing of all
external communications with respect to this Agreement (including an initial
press release, the content of which shall be as attached hereto as Exhibit B,
subsequent press releases, Q&As, and the content and wording of any listing any
Combined Therapy Trial required to be listed on a public database or other
public registry such as www.clinicaltrials.gov).  For clarity, if either Party
terminates this Agreement pursuant to Section 12.4, the Parties shall mutually
agree upon any external communication related to such termination, which shall
not include the rationale for such termination unless (and to the extent)
mutually agreed by the Parties.  Notwithstanding any provision of this Agreement
to the contrary, each Party shall be permitted to publicly disclose information
that such Party determines in good faith is necessary to be disclosed to comply
with Applicable Law or the rules or regulations of any securities exchange on
which such Party’s stock may be listed, or pursuant to an order of a court or
governmental entity.

(b)      BioXcel and Nektar agree to collaborate to publicly disclose, publish
or present (1) top-line results from each Combined Therapy Trial, limited if
possible to avoid jeopardizing the future publication of the Study Data at a
scientific conference or in a scientific journal, solely for the purpose of
disclosing, as soon as reasonably practicable, the safety or efficacy results
and conclusions that are material to either Party under applicable securities
laws, and (2) the conclusions and outcomes (the “Results”) of each Combined
Therapy Trial at a scientific conference as soon as reasonably practicable
following the completion of such Combined Therapy Trial, subject in the case of
(2) to the following terms and conditions.  The Party proposing to disclose,
publish or present the Results shall deliver to the other Party a copy of
(i) any abstract or press release at least [***] ([***]) Business Days before
submission to a Third Party and (ii) any proposed slide presentation,
publication, poster presentation or any other disclosure, publication or
presentation at least [***] ([***]) Business Days before submission to a Third
Party.  The reviewing Party shall determine whether any of its Confidential
Information that may be contained in such disclosure, publication or
presentation should be modified or deleted, whether to file a patent application
on any BioXcel Study Invention (solely with respect to BioXcel) or Nektar Study
Invention (solely with respect to Nektar) or Combined Therapy Trial Invention
disclosed therein.  If practicable, the disclosure, publication or presentation
shall be delayed for an additional [***] ([***]) Business Days if the reviewing
Party reasonably requests such extension to allow time for the preparation and
filing of relevant patent applications.  If the reviewing Party reasonably
requests modifications to the disclosure, publication or presentation to prevent
the disclosure of a material trade secret or proprietary business information,
the publishing Party shall edit such publication to prevent the disclosure of
such information prior to submission of the disclosure, publication or
presentation.  In the event of a disagreement as to content, timing and/or venue
or forum for any disclosure, publication or presentation of the Results, such
dispute (a “Publication Dispute”) shall be referred to the Executive Officers
(or their respective designees); provided that, in the absence of agreement
after such good faith discussions, and upon expiration of the additional [***]
([***]) Business Days (to the extent provided pursuant to the above),
(A) academic collaborators engaged by BioXcel in connection with the performance
of the Combined Therapy Trials may publish





48

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Combined Therapy Study Data obtained by such academic collaborator solely to the
extent that such ability to publish such Combined Therapy Study Data is set
forth in an agreement between BioXcel and such academic collaborator relating to
the conduct of Combined Therapy Trials and (B) the publishing Party may proceed
with the disclosure, publication or presentation provided that such disclosure,
publication or presentation is consistent with its internal publication
guidelines and customary industry practices for the publication of similar
data.  Authorship of any publication shall be determined based on the accepted
standards used in peer-reviewed academic journals at the time of the proposed
disclosure, publication or presentation.  The Parties agree that they shall make
reasonable efforts to prevent publication of a press release that could
jeopardize the future publication of Study Data at a scientific conference or in
a scientific journal but in no way will this or any other provision of this
Agreement supersede the requirements of any Applicable Law or the rules or
regulations of any securities exchange or listing entity on which a Party’s
stock is listed (including any such rule or regulation that may require a Party
to make public disclosures about interim or ongoing results of a Combined
Therapy Trial).  Notwithstanding the foregoing, BioXcel hereby authorizes
disclosure to BMS in accordance with Section 9.4 above.  Notwithstanding the
foregoing, nothing herein shall prevent or restrict BMS from making any
disclosures of published Study Data disclosed to it by Nektar pursuant to
Section  9.4 or of the existence of this Agreement, in each case in order for
BMS to comply with requirements of Applicable Law, the rules or regulations of
any securities exchange or listing entity on which its stock may be traded or
pursuant to an order of a court or governmental entity to publicly disclose the
existence of the Agreement and the Study Data.

9.6       Destruction of Confidential Information.   Upon expiration or
termination of the Agreement, the Receiving Party shall, upon request by the
Disclosing Party, immediately destroy or return all of the Disclosing Party’s
Confidential Information relating solely to its Compound as monotherapy (but not
to the Combined Therapy or the Combined Therapy Study Data) in its possession;
provided, however, that the Receiving Party shall be entitled to retain one
(1) copy of Confidential Information solely for record-keeping purposes and
shall not be required to destroy any off-site computer files created during
automatic system back up which are subsequently stored securely by the Receiving
Party.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1     Authority and Binding Agreement.   BioXcel and Nektar each represents
and warrants to the other that (a) it has the corporate power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder; (b) it has taken all necessary corporate action on its part required
to authorize the execution and delivery of the Agreement and the performance of
its obligations hereunder; and (c) the Agreement has been duly executed and
delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms subject to bankruptcy, insolvency, reorganization, arrangement,
winding-up, moratorium, and similar laws of general application affecting the
enforcement of creditors’ rights generally, and subject to general equitable
principles,





49

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

including the fact that the availability of equitable remedies, such as
injunctive relief or specific performance, is in the discretion of the court.

10.2     No Conflicts.   BioXcel and Nektar each represents and warrants that,
to the best of its knowledge as of the Effective Date, it has not entered, and
shall not enter, into any agreement with any Third Party that is in conflict
with the rights granted to the other Party under this Agreement, and has not
taken any action that would in any way prevent it from granting the rights
granted to the other Party under this Agreement, or that would otherwise
materially conflict with or materially adversely affect the rights granted to
the other Party under this Agreement.

10.3     Litigation.   BioXcel and Nektar each represents and warrants that, to
the best of its knowledge as of the Effective Date, it is not aware of any
pending or threatened litigation (and has not received any communication) that
alleges that its activities related to this Agreement have violated, or that by
conducting the activities as contemplated in this Agreement it would violate,
any of the intellectual property rights of any other Person (after giving effect
to the license grants in this Agreement).

10.4     No Adverse Proceedings.   Except as otherwise notified to the other
Party, there is not pending or, to the knowledge of such Party as of the
Effective Date, threatened, against such Party, any claim, suit, action or
governmental proceeding that would, if adversely determined, materially impair
the ability of such Party to perform its obligations under this Agreement.

10.5     Consents.   BioXcel and Nektar each represents and warrants that, to
the best of its knowledge, all necessary consents, approvals and authorizations
of all regulatory and governmental authorities and other Persons (i) required to
be obtained by such Party in connection with the execution and delivery of this
Agreement have been obtained (or will have been obtained prior to such execution
and delivery) and (ii) required to be obtained by such Party in connection with
the performance of its obligations under this Agreement have been obtained or
will be obtained prior to such performance.

10.6     No Debarment.   Each Party hereby certifies to the other that it has
not used, and will not use the services of any person disqualified, debarred,
banned, subject to debarment or convicted of a crime for which a person could be
debarred by the FDA under 21 U.S.C. 335a, as amended (or subject to a similar
sanction of any other Regulatory Authority), in any capacity in connection with
any of the services or work provided under any Combined Therapy Trial and that
this certification may be relied upon in any applications to the FDA or any
other Regulatory Authority.  It is understood and agreed that this certification
imposes a continuing obligation upon each Party to notify the other promptly of
any change in the truth of this certification.  Upon request by a Party, the
other Party agrees to provide a list of persons used to perform the services or
work provided under any activities conducted for or on behalf of such Party or
any of its Affiliates pursuant to this Agreement who, within the five years
preceding the Effective Date, or subsequent to the Effective Date, were or are
convicted of one of the criminal offenses required by 21 U.S.C. 335a, as
amended, to be listed in any application for approval of an abbreviated
application for drug approval.





50

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10.7     Compliance with Applicable Law.   BioXcel and Nektar each represents
and warrants that it shall comply with all Applicable Laws of the country or
other jurisdiction, or any court or agency thereof, applicable to the
performance of its activities hereunder or any obligation or transaction
hereunder, including those pertaining to the production and handling of drug
products and reporting of information, such as those set forth by the Regulatory
Agencies, as applicable, and the applicable terms of this Agreement, in the
performance of its obligations hereunder.

10.8     Affiliates.   BioXcel and Nektar each represents and warrants that, to
the extent the intellectual property, Regulatory Documentation or Technology
licensed by it hereunder are Controlled by its Affiliates or a Third Party, it
has the right to use, and has the right to grant (sub)licenses to the other
Party to use, such intellectual property, Regulatory Documentation or Technology
in accordance with the terms of this Agreement and subject to any restrictions
expressly disclosed in writing to the other Party.

10.9     Ethical Business Practices.   BioXcel and Nektar each represents and
warrants that neither it nor its Affiliates will make any payment, either
directly or indirectly, of money or other assets, including the compensation
such Party derives from this Agreement (collectively a “Payment”), to government
or political party officials, officials of International Public Organizations,
candidates for public office, or representatives of other businesses or Persons
acting on behalf of any of the foregoing (collectively “Officials”) where such
Payment would constitute violation of any law, including the Foreign Corrupt
Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq. In addition, regardless of
legality, neither it nor its Affiliates will make any Payment either directly or
indirectly to Officials if such Payment is for the purpose of improperly
influencing decisions or actions with respect to the subject matter of this
Agreement.  All activities will be conducted in compliance with the U.S. False
Claims Act and the U.S. Anti-Kickback Statute.

10.10   Single Agent Compound Safety Issues.   Each Party represents and
warrants that, to the best of its knowledge, it is not aware of any material
safety or toxicity issue with respect to its Single Agent Compound that are not
reflected in the investigator’s brochure for its Single Agent Compound existing
as of the Effective Date.

10.11   Accounting.    Each Party represents and warrants that all transactions
under the Agreement shall be properly and accurately recorded in all material
respects on its books and records and that each document upon which entries in
such books and records are based is complete and accurate in all material
respects.

10.12   DISCLAIMER OF WARRANTY.   THE EXPRESS REPRESENTATIONS AND WARRANTIES
STATED IN THIS ARTICLE 10 ARE IN LIEU OF, AND THE PARTIES DO HEREBY DISCLAIM,
ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
USE, AND NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.





51

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

ARTICLE 11

INDEMNIFICATION

11.1     Nektar Indemnification.   Nektar hereby agrees to defend, hold harmless
and indemnify (collectively, “Indemnify”) BioXcel, its Affiliates, and its and
their agents, directors, officers, and employees (the “BioXcel Indemnitees”)
from and against any and all liabilities, expenses and/or losses, including
reasonable cost of investigations, experts, legal expenses and attorneys’ fees
(collectively “Losses”) resulting from Third Party suits, claims, actions and
demands (each, a “Third Party Claim”) to the extent that they arise or result
from (a) the gross negligence or intentional misconduct of Nektar, any Nektar
Indemnitee or any (sub)licensee of Nektar conducting activities on behalf of
Nektar under this Agreement or pursuant to a (sub)license granted by Nektar;
(b) any breach by Nektar of any representation, warranty or covenant set forth
in Article 10, or any material breach by Nektar of any provision of this
Agreement; (c) any injury to a subject in a Combined Therapy Trial caused solely
by the development, use or manufacture of the Nektar Compound; (d) any injury to
a subject in a Combined Therapy Trial where it ultimately cannot be or is not
determined if such injury is the direct result of the Nektar Compound on the one
hand or the BioXcel Compound on the other hand, provided that, in the case of
this clause (d), Nektar shall only Indemnify the BioXcel Indemnitees for [***]
percent ([***]%) of any such Loss; or (e) the use by Nektar, its Affiliates,
contractors or (sub)licensees of Combined Therapy Study Data, Nektar Study Data,
Nektar Study Inventions, Nektar Study Patent Rights, Combined Therapy Trial
Inventions and Combined Therapy Patent Rights outside the scope of this
Agreement (other than with respect to Third Party Claims that are covered under
Section  6.4)); but excluding, in each case with respect to clauses (a) through
(c), or (e), any such Losses to the extent BioXcel is obligated to Indemnify the
Nektar Indemnitees pursuant to Section  11.2.

11.2     BioXcel Indemnification.   BioXcel hereby agrees to Indemnify Nektar,
its Affiliates, and its and their agents, directors, officers, and employees
(the “Nektar Indemnitees”) from and against any and all Losses resulting from
Third Party Claims to the extent that they arise or result from (a) the gross
negligence or intentional misconduct of BioXcel or any BioXcel Indemnitee or any
(sub) licensee of BioXcel conducting activities on behalf of BioXcel under this
Agreement or pursuant to a (sub)license granted by BioXcel; (b) any breach by
BioXcel of any representation, warranty or covenant set forth in Article 10, or
any material breach by BioXcel of any provision of this Agreement; (c) any
injury to a subject in a Combined Therapy Trial caused solely by the
development, use or manufacture of the BioXcel Compound; (d) any injury to a
subject in a Combined Therapy Trial where it ultimately cannot be or is not
determined if such injury is the direct result of the BioXcel Compound on the
one hand or the Nektar Compound on the other hand; provided that, in the case of
this clause (d), BioXcel shall only Indemnify the Nektar Indemnitees for [***]
percent ([***]%) of any such Loss; or (e) the use by BioXcel, its Affiliates,
contractors or (sub)licensees of Combined Therapy Study Data, BioXcel Study
Data, BioXcel Study Inventions, BioXcel Study Patent Rights, Combined Therapy
Trial Inventions and Combined Therapy Patent Rights outside the scope of this
Agreement (other than with respect to Third Party Claims that are covered under
Section 6.4)), but excluding, in each case with respect





52

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

to clauses (a) through (c), or (e), any such Losses to the extent Nektar is
obligated to Indemnify the BioXcel Indemnitees pursuant to Section 11.1.

11.3     Indemnification Procedure.   Each Party’s agreement to Indemnify the
other Party is conditioned on the performance of the following by the Party
seeking indemnification:  (a) providing written notice to the Indemnifying Party
of any Loss of the types set forth in Section 11.1 and 11.2 within ninety (90)
calendar days after the Party seeking indemnification has knowledge of such
Third Party Claim; provided that, any delay in complying with the requirements
of this clause (a) will only limit the Indemnifying Party’s obligation to the
extent of the prejudice caused to the Indemnifying Party by such delay;
(b) permitting the Indemnifying Party to assume full responsibility (but without
any reservation of rights or recovery against the Indemnified Party) to
investigate, prepare for and defend against any such Loss; (c) providing
reasonable assistance to the Indemnifying Party, at the Indemnifying Party’s
expense, in the investigation of, preparation for and defense of any Loss; and
(d) not compromising or settling such Loss without the Indemnifying Party’s
written consent, such consent not to be unreasonably withheld or delayed.

11.4     Separate Defense of Claims.   In the event that the Parties cannot
agree as to the application of Sections 11.1,  11.2 and/or 11.3 to any
particular Loss, the Parties may conduct separate defenses of such Loss.  Each
Party further reserves the right to claim indemnity from the other in accordance
with Sections 11.1,  11.2 and/or 11.3 upon resolution of the underlying claim,
notwithstanding clause (b) of Section 11.3.

11.5     Insurance.   Each Party shall maintain commercially reasonable levels
of insurance or other adequate and commercially reasonable forms of protection
or self-insurance to satisfy its indemnification obligations under this
Agreement.  Each Party shall provide the other Party with written notice at
least thirty (30) calendar days prior to the cancellation, non-renewal or
material change in such insurance or self-insurance that would materially
adversely affect the rights of the other Party hereunder.  The maintenance of
any insurance shall not constitute any limit or restriction on damages available
to a Party under this Agreement.

11.6     LIMITATION OF LIABILITY.

(a)      NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST
PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT AND/OR SUCH PARTY’S
PERFORMANCE HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES AND REGARDLESS OF THE CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, BREACH
OF WARRANTY OR OTHERWISE).  NOTHING IN THIS SECTION 11.6(a) IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER
SECTIONS 11.1 OR 11.2, OR DAMAGES AVAILABLE FOR BREACHES OF PAYMENT OBLIGATIONS
IN SECTIONS 7.1 OR 7.2, CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9 OR FOR A
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.





53

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(b)      EACH PARTY’S MAXIMUM, CUMULATIVE LIABILITY ARISING OUT OF OR RELATING
TO A GIVEN COMBINED THERAPY TRIAL PERFORMED PURSUANT TO THIS AGREEMENT AND/OR
SUCH PARTY’S PERFORMANCE RELATING THERETO, REGARDLESS OF THE CAUSE OF ACTION
(WHETHER IN CONTRACT, TORT, BREACH OF WARRANTY, INDEMNITY OR OTHERWISE), WILL
NOT EXCEED IN THE AGGREGATE FOR ALL CLAIMS RELATING TO SUCH COMBINED THERAPY
TRIAL THE SUM OF TWO MILLION UNITED STATES DOLLARS (US$2,000,000.00) PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 11.6(b) IS INTENDED TO LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER SECTIONS 11.1 OR
11.2, OR ANY DAMAGES AVAILABLE FOR BREACHES OF PAYMENT OBLIGATIONS IN SECTIONS
7.1 OR 7.2, CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9 OR FOR A PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE 12

TERM AND TERMINATION

12.1     Term.   This Agreement shall be effective as of the Effective Date and,
unless earlier terminated pursuant to Sections 12.2,  12.3 or 12.4 or any other
termination right expressly stated in this Agreement, shall continue in effect
until completion by all centers or institutions participating in the Combined
Therapy Trials, the delivery of all Study Data, including all completed case
report forms, all final analyses and all final clinical study reports
contemplated by the Combined Therapy Trials, to both Parties, and the completion
of any then agreed upon Protocol, Statistical Analysis and Bioanalysis Plan (the
“Term”); provided that if termination language in Sections  2.1(e) applies, then
the Term shall expire.

12.2     Termination for Material Breach.

(a)      Notice and Cure Period.   If a Party (the “Breaching Party”) is in
material breach, the other Party (the “Non-Breaching Party”) shall have the
right to give the Breaching Party notice specifying the nature of such material
breach.  The Breaching Party shall have a period of [***] ([***]) calendar days
after receipt of such notice to cure such material breach (the “Cure Period”) in
a manner reasonably acceptable to the Non-Breaching Party.  For the avoidance of
doubt, this provision is not intended to restrict in any way either Party’s
right to notify the other Party of any other breach or to demand the cure of any
other breach.

(b)      Termination Right.   The Non-Breaching Party shall have the right to
terminate this Agreement, upon written notice, in the event that the Breaching
Party has not cured such material breach within the Cure Period, provided,
however, that if such breach is capable of cure but cannot reasonably be cured
within the Cure Period, and the Breaching Party notifies the non-Breaching Party
of its intent to cure such material breach, commences actions to cure such
material breach within the Cure Period and thereafter diligently continues such
actions, the Breaching Party shall have an additional [***] ([***]) calendar
days to cure such breach.  If a Party contests such termination pursuant to the
dispute resolution procedures under Section 13.3, such





54

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

termination shall not be effective until a conclusion of the dispute resolution
procedures in Section 13.3, as applicable, resulting in a determination that
there has been a material breach that was not cured within the Cure Period (or,
if earlier, abandonment of the dispute by such Party).

12.3     Termination for Bankruptcy.   Either Party may terminate this Agreement
if, at any time, the other Party shall file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of such other
Party’s assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed or stayed within [***] ([***]) calendar
days after the filing thereof, or if the other Party will propose or be a party
to any dissolution or liquidation, or if the other Party shall make an
assignment for the benefit of its creditors.

12.4     Termination due to Material Safety Issue; Clinical Hold.

(a)      Either Party shall have the right to terminate this Agreement
immediately upon written notice if it reasonably deems it necessary to protect
the safety, health or welfare of subjects enrolled in any Combined Therapy Trial
due to the existence of a Material Safety Issue.  In the event of a termination
due to a Material Safety Issue, prior to the terminating Party providing written
notice, each Party’s safety committee shall, to the extent practicable, meet and
discuss in good faith the safety concerns raised by the terminating Party and
consider in good faith the input, questions and advice of the non-terminating
Party, but should any dispute arise in such discussion, the dispute resolution
processes set forth in Sections 2.8 or 13.3 shall not apply to such dispute and
the terminating Party shall have the right to issue such notice and such
termination shall take effect without the Parties first following the procedures
set forth in Sections  2.8 or 13.3.

(b)      If a Clinical Hold with respect to the Nektar Compound, CPI Compound or
the BioXcel Compound should arise at any time after the Effective Date, the
Parties will meet and discuss the basis for the Clinical Hold, how long the
Clinical Hold is expected to last, and how they might address the issue that
caused the Clinical Hold.  If, after ninety (90) calendar days of discussions
following the Clinical Hold, either Party reasonably concludes that the issue is
not solvable or that unacceptable and material additional costs/delays have been
and/or will continue to be incurred in the conduct of the Combined Therapy
Trial, then such Party may immediately terminate this Agreement.

12.5     Termination by Nektar for Breach of SCA.  In the event that Nektar
receives a notice from BMS that any action taken or that the taking of any
action under this Agreement by either Nektar of BioXcel has caused or will cause
Nektar to be in breach of the SCA, and such breach cannot be cured in accordance
with the terms of the SCA, Nektar shall have the right to terminate this
Agreement on at least [***] ([***]) days prior written notice to BioXcel.





55

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

12.6       Termination by Nektar related to BioXcel Diligence Failure.  Nektar
shall have the right to terminate this Agreement on at least [***] ([***]) days
prior written notice to BioXcel in the event that BioXcel fails to achieve any
of the Diligence Targets for the Initial Trial within [***] ([***]) days of the
target date set forth in Section 2.6(a), provided, that (a) Nektar’s notice of
termination under this Section shall specifically cite the Diligence Target or
Diligence Targets that BioXcel failed to achieve, (b) prior to Nektar
terminating pursuant to this Section, the JDC shall meet and discuss the reason
for such failure, and if the reason was other than due to BioXcel’s breach or
negligence, the JDC shall extend the time period(s) for achieving such Diligence
Target(s) for the period of time caused by such circumstance that was not due
BioXcel’s breach or negligence,  and (c) Nektar’s right to terminate this
Agreement pursuant to this Section 12.6 shall not be available to Nektar in the
event that BioXcel’s failure to meet a Diligence Target cited in the Nektar
notice of termination was due in whole or in part to (i)  the failure of Nektar
to perform an obligation of Nektar set forth in this Agreement or Nektar’s
breach or misconduct; or (ii) the failure of the Parties to agree on terms for
obtaining a CPI Compound.

12.7     Termination by Either Party if no CPI Compound Agreed.  Either Party
shall have the right to terminate this Agreement on at least [***] ([***]) days
notice to the other Party in the event the Parties have not agreed in writing on
the terms for obtaining a CPI Compound by November 30, 2018, or such later date
as may be mutually agreed by the Parties in writing.

12.8     Effect of Termination. Upon expiration or termination of this
Agreement, (a) the licenses granted to each Party to conduct a Combined Therapy
Trial in Sections 3.1 and 3.2 shall terminate, and (b) the Parties shall use
reasonable efforts to wind down activities under this Agreement in a medically
reasonable manner and avoid incurring any additional expenditures or
non-cancellable obligations; provided that, if sufficient quantities of the
Nektar Compound and the CPI Compound are available, (i) in the case of
termination pursuant to Section 12.4, BioXcel may continue to dose subjects
enrolled in any then ongoing Combined Therapy Trial through completion of the
applicable Protocol if dosing is required by the applicable Regulatory
Authority(ies) and/or Applicable Law(s); and (ii) in the case of termination by
Nektar pursuant to Section 12.5, BioXcel may continue to dose subjects enrolled
prior to receipt of the termination notice from Nektar in any then ongoing
Combined Therapy Trial through completion of the applicable Protocol.  Any such
wind-down activities will include the return to Nektar, or destruction, of all
Nektar Compound provided to BioXcel and not consumed in the Combined Therapy
Trials.  If applicable, upon termination of this Agreement, the Parties shall
remain responsible pursuant to the terms of this Agreement for any expenses
incurred prior to such termination and that are associated with terminating any
ongoing clinical trial work and/or result from such ongoing activities under
this Agreement solely to the extent such activities are deemed necessary by
BioXcel (after discussion at a meeting of the JDC) based on reasonable medical
judgment to protect the health of subjects participating in any Combined Therapy
Trial.

12.9     Survival.   The following Articles and Sections of this Agreement and
all definitions relating thereto shall survive any expiration or termination of
this Agreement for any reason:  Section 2.1(b)(i), Section 2.1(b)(ii) (first
sentence), Section 2.2 (“Safety Reporting”),





56

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Section 5.1(a)(viii), Section  5.1(b)(iii), Article 6 (“Intellectual Property”),
Section 7.1 (“Combined Therapy Trial Expenses”), Section 7.2 (“Invoicing;
Payment”), Section 8.1 (“Records”), Section 8.2 (“Ownership of Study Data”),
Section 8.3 (“Use of Study Data”), Section 8.4 (“Access to Study Data”),
Section 8.5 (“Samples”), Article 9 (“Confidentiality”); Article 10
(“Representations and Warranties”), Article 11 (“Indemnification”), Section 12.8
(“Effect of Termination”), Section 12.9 (“Survival”), Section 13.1 (“Entire
Agreement”), Section 13.2 (“Governing Law”), Section 13.3 (“Dispute
Resolution”), Section 13.4 (“Injunctive Relief”), Section 13.6 (“Notices”),
Section 13.7 (“No Waiver; Modifications”), Section 13.8 (“No Strict
Construction”), Section 13.9 (“Independent Contractor”), Section 13.10
(“Assignment; Licensees”), Section 13.11 (“Headings”), Section 13.13
(“Severability”), Section 13.14 (“Further Assurance”), Section 13.15 (“No
Benefit to Third Parties”) and Section 13.16 (“Construction”).

ARTICLE 13

MISCELLANEOUS

13.1     Entire Agreement.   The Parties acknowledge that this Agreement shall
govern all activities of the Parties with respect to the Combined Therapy Trials
from the Effective Date forward.  This Agreement, including the Exhibits hereto
and together with the Protocol, Quality Agreement, Statistical Analysis Plan,
and Supply Agreement, sets forth the complete, final and exclusive agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements and understandings between the Parties with respect to such
subject matter.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to such subject matter other than as are set forth in
this Agreement.  All Exhibits attached hereto are incorporated herein as part of
this Agreement.

13.2     Governing Law.   This Agreement and all claims relating to or arising
out of this Agreement or the breach thereof shall be governed and construed in
accordance with the internal laws of the State of New York, USA, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.

13.3     Dispute Resolution.

(a)      In the event of any dispute, controversy or claim arising out of,
relating to or in connection with any provision of this Agreement (each a
“Dispute”), other than a JDC Dispute or a Publication Dispute or a dispute as to
whether a Material Safety Issue exists, the Parties shall refer such Dispute
promptly to the Alliance Managers for resolution.  If the Alliance Managers are
unable to resolve such Dispute within ten (10) calendar days after a matter has
been presented to them, then upon the request of either Party by written notice,
the Parties shall refer such Dispute to the Executive Officers.  This Agreement
shall remain in effect during the pendency of any such dispute.  In the event
that no resolution is made by them in good faith negotiations within ten (10)
calendar days after such referral to them, such unresolved Dispute shall be
referred to the Chief Executive Officer of BioXcel or his or her designee and
the Chief Scientific Officer of Nektar or his or her designee for attempted
resolution by good faith negotiations within fifteen (15) calendar





57

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

days after such referral is made.  In the event such officers are unable to
resolve such Dispute within such fifteen (15) calendar day period then, if such
Dispute constitutes an Arbitration Matter, such Dispute shall be resolved
through arbitration in accordance with Section 13.3(b);  provided, however, that
with respect to any such Dispute that relates to a matter described in
Section 13.4, either Party shall have the right to seek an injunction or other
equitable relief without waiting for the expiration of such fifteen (15)
calendar day negotiation period, and with respect to any JDC Dispute or
Publication Dispute, the specific dispute resolution processes contained in
Sections 2.8 or 9.5(b), as applicable, will apply.

(b)      If a Dispute that constitutes an Arbitration Matter remains unresolved
after escalation to the senior executives as described above, either Party may
refer the matter to arbitration as described herein, the results of which shall
be binding upon the Parties.  Any arbitration under this Agreement shall be
conducted under the auspices of the American Arbitration Association (“AAA”) by
a panel of three (3) arbitrators pursuant to that organization’s Commercial
Arbitration Rules then in effect; provided, however, that the Parties hereby
agree that the time schedule for the appointment of arbitrators and the time
schedule for submission of the statement of defense shall follow the American
Arbitration Association Arbitration Rules.  The fees and expenses of the
arbitrators shall be borne in equal shares by the Parties.  Each Party shall
bear the fees and expenses of its legal representation in the arbitration.  The
arbitral tribunal shall not reallocate either the fees and expenses of the
arbitrators or of the Parties’ legal representation.  The arbitration shall be
held in New York, New York, USA, which shall be the seat of the
arbitration.  The language of the arbitration shall be English.
  Notwithstanding anything to the contrary in this Agreement, each Party shall
be entitled to recover its attorneys’ fees and arbitration fees and expenses to
the extent it is successful in bringing an action to enforce its rights to
indemnification under this Agreement against the other Party.

13.4     Injunctive Relief.   Notwithstanding anything herein to the contrary, a
Party may seek an injunction or other injunctive relief from any court of
competent jurisdiction in order to prevent immediate and irreparable injury,
loss or damage on a provisional basis.  For the avoidance of doubt, if either
Party (a) discloses Confidential Information of the other Party other than as
permitted under Article 9, (b) uses (in the case of BioXcel) the Nektar Compound
or Nektar Technology or (in the case of Nektar) the BioXcel Compound or BioXcel
Technology in any manner other than as expressly permitted under this Agreement
or (c) otherwise is in material breach of this Agreement and such material
breach could cause immediate harm to the value of the BioXcel Compound (by
Nektar) or the Nektar Compound (by BioXcel), the other Party shall have the
right to seek an injunction or other equitable relief precluding the other Party
from continuing its activities related to the applicable activity without
waiting for the conclusion of the dispute resolution procedures under
Section 13.3.

13.5     Force Majeure.   The Parties shall be excused from the performance of
their obligations under this Agreement (other than the payment of monies owed to
the other Party) to the extent that such performance is prevented by force
majeure and the non-performing Party promptly provides notice of the prevention
to the other Party.  Such excuse shall be continued so





58

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

long as the condition constituting force majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall mean acts of God, strikes or other concerted acts
of workers (except for strikes or other concerted acts of a Party’s respective
workers), civil disturbances, fires, earthquakes, acts of terrorism, floods,
explosions, riots, war, rebellion, sabotage or failure or default of public
utilities or common carriers or similar conditions beyond the control of the
Parties.

13.6     Notices.   Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if such notice
is timely and is:(a) mailed by first class certified or registered mail, postage
prepaid, return receipt requested, (b) sent by express delivery service, or
(c) personally delivered.  Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

For BioXcel:

BioXcel Therapeutics
555 Long Wharf Drive

5th Floor

New Haven, CT 06405
Attention:  Vimal Mehta, Ph.D.

 

 

With a copy to:

BioXcel Therapeutics
555 Long Wharf Drive

5th Floor

New Haven, CT 06405
Attention:  General Counsel

 

 

For Nektar:

Nektar Therapeutics
455 Mission Bay Boulevard South
San Francisco, CA 94158
Attention:  Chief Medical Officer

 

 

With a copy to:

Nektar Therapeutics
455 Mission Bay Boulevard South
San Francisco, CA 94158
Attention:  General Counsel

 

Any such communication shall be deemed to have been received when delivered.  It
is understood and agreed that this Section 13.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.





59

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13.7     No Waiver; Modifications.   It is agreed that no waiver by a Party
hereto of any breach or default of any of the covenants or agreements herein set
forth shall be deemed a waiver as to any subsequent and/or similar breach or
default.  The failure of either Party to insist on the performance of any
obligation hereunder shall not be deemed to be a waiver of any such
obligation.  No amendment, modification, release or discharge to this Agreement,
the Quality Agreement or any material amendment, modification, release or
discharge to a Bioanalysis Plan, a Statistical Analysis Plan, or a CRO Agreement
(to the extent provided in Section 2.4(o)) shall be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.

13.8     No Strict Construction.   This Agreement has been prepared jointly and
shall not be strictly construed against either Party.  No presumption as to
construction of this Agreement shall apply against either Party with respect to
any ambiguity in the wording of any provision(s) of this Agreement irrespective
of which Party may be deemed to have authored the ambiguous provision(s).

13.9     Independent Contractor; No BioXcel Third Party Beneficiary Rights.  
The Parties are independent contractors of each other, and the relationship
between the Parties shall not constitute a partnership, joint venture or
agency.  Neither Party shall be the agent of the other or have any authority to
act for, or on behalf of, the other Party in any matter. BioXcel shall not be a
third party beneficiary under any agreement between Nektar and BMS, including
without limitation the SCA.

13.10   Assignment; Licensees.

(a)      Assignment.   Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, except that a Party may make such an assignment without the other
Party’s consent, provided that such Party provide written notice of such
assignment to the other Party within thirty (30) calendar days of such
assignment, (a) to an Affiliate, (b) to a Third Party that merges with,
consolidates with or acquires substantially all of the assets or voting control
of the assigning Party or (c) to a Third Party that acquires all the rights to
the BioXcel Compound, in the case of BioXcel, or the Nektar Compound, in the
case of Nektar. Any assignment or attempted assignment by any Party in violation
of the terms of this Section 13.10 shall be null and void and of no legal
effect.

(b)      Licensees.   If a Party grants its or the other Party’s Affiliate or a
Third Party a license (other than a license solely to make a Product for a
Party) to develop and commercialize its Single Agent Compound on a worldwide
basis or in any geographic region and/or for all purposes or a limited field, (a
“Licensee”), such Party will obtain the Licensee’s agreement to abide by the
terms of this Agreement in the same manner as the licensor Party.

13.11   Headings.   The captions to the several Sections and Articles hereof are
not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.





60

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13.12   Counterparts.   This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.  This Agreement may
be executed by facsimile or electronic (e.g., .pdf) signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures.

13.13   Severability.    If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of a Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

13.14   Further Assurance.   Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in order to perfect any license, assignment or other
transfer or any properties or rights under, or pursuant, to this Agreement.

13.15   No Benefit to Third Parties.   The representations, warranties and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights on any other parties.

13.16   Construction.

(a)      General.   Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Article or Exhibit means a Section or Article of,
or Exhibit to, this Agreement and all subsections thereof, unless another
agreement is specified; (b) references to a particular statute or regulation
include all rules and regulations promulgated thereunder and any successor
statute, rules or regulations then in effect, in each case including the
then-current amendments thereto; (c) words in the singular or plural form
include the plural and singular form, respectively; (d) the terms “including,”
“include(s),” “such as,” and “for example” used in this Agreement mean including
the generality of any description preceding such term and will be deemed to be
followed by “without limitation”; and (e) the words “hereof,” “herein,”
“hereunder,” “hereby” and derivative or similar words refer to this
Agreement.  No presumption as to construction of this Agreement shall apply
against either Party with respect to any ambiguity in the wording of any
provision(s) of this Agreement irrespective of which Party may be deemed to have
authored the ambiguous provision(s).





61

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(b)      No Response.   Where a provision of this Agreement provides for a Party
to respond within a designated period following written notice from the other
Party (e.g., Sections 5.1(a)(vi) and 5.1(b)(iv)), and if such Party fails to
respond within the designated period, then the failure to respond shall create
or imply:  (i) that the non-responding Party agrees with the proposed action to
be taken by the other Party, or (ii) consent that an action proposed to be taken
may be taken, except if such consent expressly conflicts with the terms of this
Agreement.

[  Signature page follows ]

 





62

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.

BioXcel Therapeutics

 

Nektar Therapeutics

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Vimal Mehta, Ph.D

 

Name:

Howard Robin

 

 

 

 

 

Title:

CEO

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

Gil M. Labrucherie

 

 

 

 

 

 

 

 

Title:

Senior Vice President and CFO

 





63

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Index of Exhibits and Schedules

Attached:

 

 

Exhibit A : Initial Trial Overview

Exhibit B : Press Release

Exhibit C : BioXcel CRO and Sites

Exhibit D : Nektar Compound

Exhibit E : BioXcel Compound

 

 





64

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT A

INITIAL TRIAL OVERVIEW

►        Open-label, single arm 36 patient Phase 1/2 study conducted at a single
center to determine the safety and ORR of BXCL-701 administered orally in
combination with NKTR-214 and a checkpoint inhibitor (TBD). The study will also
assess other efficacy parameters, such as PFS, OS and DOR.

►        Lead-in Stage (safety run-in)  will be conducted followed by Efficacy
and Biomarker Stage in which patients with mPaC will receive the 3 drugs,
BXCL701 being given at the dose (400mcg or 600mcg) identified in the safety
run-in.

►        $[***] estimated cost





65

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT B

FORM OF PRESS RELEASE

 





66

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT C

BIOXCEL CRO AND

CLINICAL SITES

CRO:  Novella Clinical LLC

Hospital

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 





67

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT D

NEKTAR COMPOUND

NKTR-214, a CD122-biased cytokine agonist conjugated with multiple releasable
chains of polyethylene glycol (PEG)

 





68

--------------------------------------------------------------------------------

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WHERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT E

BIOXCEL COMPOUND

BXCL-701 (talabostat mesylate); valine-proline boronic acid formulated as the
methanesulfonate salt

Name of active ingredient (BXCL701):

(2R)-1-[(2S)-2-amino-3-methyl-1-oxobutyl]-2-pyrrolidinyl]boronic acid,
methanesulfonate salt

69

--------------------------------------------------------------------------------